Case: 12-60264   Document: 00513162565     Page: 1   Date Filed: 08/20/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                   Fifth Circuit

                                                                       FILED
                                                                   August 20, 2015
                                 No. 12-60264
                                                                    Lyle W. Cayce
                                                                         Clerk
TAYLOR BELL; DORA BELL, individually and as mother of Taylor Bell,

             Plaintiffs - Appellants

v.

ITAWAMBA COUNTY SCHOOL BOARD; TERESA MCNEECE,
Superintendent of Education for Itawamba County, Individually and in her
official capacity; TRAE WIYGUL, principal of Itawamba Agricultural High
School, Individually and in his official capacity,

             Defendants - Appellees




                Appeal from the United States District Court
                  for the Northern District of Mississippi


Before STEWART, Chief Judge, and JOLLY, DAVIS, JONES, SMITH,
BARKSDALE,   DENNIS,    CLEMENT,    PRADO,    OWEN,   ELROD,
SOUTHWICK, HAYNES, GRAVES, HIGGINSON and COSTA, Circuit
Judges.

RHESA HAWKINS BARKSDALE, Circuit Judge:

      Away from school or a school function and without using school resources
(off-campus speech), Taylor Bell, a student at Itawamba Agricultural High
School in Itawamba County, Mississippi, posted a rap recording containing
threatening language against two high school teachers/coaches on the Internet
(first on his publicly accessible Facebook profile page and then on YouTube),
    Case: 12-60264     Document: 00513162565     Page: 2   Date Filed: 08/20/2015


                                  No. 12-60264

intending it to reach the school community. In the recording, Bell names the
two teachers and describes violent acts to be carried out against them.
Interpreting the language as threatening, harassing, and intimidating the
teachers, the Itawamba County School Board took disciplinary action against
Bell.
        Bell claims being disciplined violated his First Amendment right to free
speech. On cross-motions for summary judgment, the district court ruled, inter
alia: the school board, as well as the school-district superintendent, Teresa
McNeece, and the school principal, Trae Wiygul, acting in their official
capacities (the school board), acted reasonably as a matter of law. Bell v.
Itawamba Cnty. Sch. Bd., 859 F. Supp. 2d 834 (N.D. Miss. 2012).
        Primarily at issue is whether, consistent with the requirements of the
First Amendment, off-campus speech directed intentionally at the school
community and reasonably understood by school officials to be threatening,
harassing, and intimidating to a teacher satisfies the almost 50-year-old
standard for restricting student speech, based on a reasonable forecast of a
substantial disruption. See Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393
U.S. 503, 514 (1969) (infringing otherwise-protected school speech requires
“facts which might reasonably have led school authorities to forecast
substantial disruption of or material interference with school activities”).
Because that standard is satisfied in this instance, the summary judgment is
AFFIRMED.
                                        I.
        On Wednesday, 5 January 2011, Bell, a high-school senior, posted a rap
recording on his public Facebook profile page (and later on YouTube), using
what appears to be a representation of a Native American as the rap
recording’s cover image. (His high-school mascot is a Native American.) The



                                        2
    Case: 12-60264    Document: 00513162565      Page: 3   Date Filed: 08/20/2015


                                 No. 12-60264

recording, in part, alleges misconduct against female students by Coaches W.
and R.
      Although there are three different versions of the transcribed rap
recording in the summary-judgment record, the school board stipulated, at the
preliminary-injunction hearing for this action, to the accuracy of the following
version provided by Bell, who refers to himself in the recording as “T-Bizzle”.
(Accordingly, except for deleting part of both coaches’ names, the numerous
spelling and grammatical errors in the following version are not noted.)
            Let me tell you a little story about these Itawamba
            coaches / dirty ass niggas like some fucking coacha
            roaches / started fucking with the white and know they
            fucking with the blacks / that pussy ass nigga W[.] got
            me turned up the fucking max /

            Fucking with the students and he just had a baby /
            ever since I met that cracker I knew that he was crazy
            / always talking shit cause he know I’m from daw-city
            / the reason he fucking around cause his wife ain’t got
            no tidies /

            This niggha telling students that they sexy, betta
            watch your back / I’m a serve this nigga, like I serve
            the junkies with some crack / Quit the damn basketball
            team / the coach a pervert / can’t stand the truth so to
            you these lyrics going to hurt

            What the hell was they thinking when they hired Mr.
            R[.] / dreadlock Bobby Hill the second / He the same
            see / Talking about you could have went pro to the NFL
            / Now you just another pervert coach, fat as hell /
            Talking about you gangsta / drive your mama’s PT
            Cruiser / Run up on T-Bizzle / I’m going to hit you with
            my rueger

            Think you got some game / cuz you fucking with some
            juveniles / you know this shit the truth so don’t you try
            to hide it now / Rubbing on the black girls ears in the


                                       3
    Case: 12-60264   Document: 00513162565      Page: 4   Date Filed: 08/20/2015


                                No. 12-60264

           gym / white hoes, change your voice when you talk to
           them / I’m a dope runner, spot a junkie a mile away /
           came to football practice high / remember that day / I
           do / to me you a fool / 30 years old fucking with
           students at the school

           Hahahah / You’s a lame / and it’s a dam shame /
           instead you was lame / eat shit, the whole school got a
           ring mutherfucker

           Heard you textin number 25 / you want to get it on /
           white dude, guess you got a thing for them yellow
           bones / looking down girls shirts / drool running down
           your mouth / you fucking with the wrong one / going
           to get a pistol down your mouth / Boww

           OMG / Took some girls in the locker room in PE / Cut
           off the lights / you motherfucking freak / Fucking with
           the youngins / because your pimpin game weak / How
           he get the head coach / I don’t really fucking know /
           But I still got a lot of love for my nigga Joe / And my
           nigga Makaveli / and my nigga codie / W[.] talk shit
           bitch don’t even know me

           Middle fingers up if you hate that nigga / Middle
           fingers up if you can’t stand that nigga / middle fingers
           up if you want to cap that nigga / middle fingers up /
           he get no mercy nigga
(Emphasis added.)
     At the very least, this incredibly profane and vulgar rap recording had
at least four instances of threatening, harassing, and intimidating language
against the two coaches:

        1. “betta watch your back / I’m a serve this nigga, like I
           serve the junkies with some crack”;
        2. “Run up on T-Bizzle / I’m going to hit you with my rueger”;
        3. “you fucking with the wrong one / going to get a pistol
           down your mouth / Boww”; and



                                      4
    Case: 12-60264    Document: 00513162565     Page: 5   Date Filed: 08/20/2015


                                 No. 12-60264

          4. “middle fingers up if you want to cap that nigga /
             middle fingers up / he get no mercy nigga”.

Bell’s use of “rueger” [sic] references a firearm manufactured by Sturm, Ruger
& Co.; to “cap” someone is slang for “shoot”.
      A screenshot of Bell’s Facebook profile page, taken approximately 16
hours after he posted the rap recording, shows his profile, including the rap
recording, was open to, and viewable by, the public. In other words, anyone
could listen to it.
      On Thursday, 6 January, the day after the recording was posted, Coach
W. received a text message from his wife, informing him about the recording;
she had learned about it from a friend. After asking a student about the
recording, the coach listened to it at school on the student’s smartphone
(providing access to the Internet). The coach immediately reported the rap
recording to the school’s principal, Wiygul, who informed the school-district
superintendent, McNeece.
      The next day, Friday, 7 January, Wiygul, McNeece, and the school-board
attorney, Floyd, questioned Bell about the rap recording, including the veracity
of the allegations, the extent of the alleged misconduct, and the identity of the
students involved. Bell was then sent home for the remainder of the day.
      Because of inclement weather, the school was closed through Thursday,
13 January. During Bell’s resulting time away from school, and despite his
having spoken with school officials about his rap recording, including the
accusations against the two coaches, Bell created a finalized version of the
recording (adding commentary and a picture slideshow), and uploaded it to
YouTube for public viewing.
      Bell returned to school when it reopened on Friday, 14 January; he was
removed from class midday by the assistant principal and told he was
suspended, pending a disciplinary-committee hearing. (He was permitted to

                                       5
    Case: 12-60264    Document: 00513162565       Page: 6   Date Filed: 08/20/2015


                                No. 12-60264

remain in the school commons until the school bus he rode arrived at the end
of the day.) By letter that day to Bell’s mother, the superintendent informed
her: Bell’s suspension would continue until further notification; and a hearing
would be held to consider disciplinary action for Bell’s “alleged threatening
intimidation and/or harassment of one or more school teachers”. The listed,
possible basis for such action was consistent with the school district’s
administrative disciplinary policy, which lists “[h]arassment, intimidation, or
threatening other students and/or teachers” as a severe disruption.
      The   disciplinary-committee     hearing,     originally    scheduled     for
Wednesday, 19 January, was delayed at Bell’s mother’s request; it was held on
Wednesday, 26 January. Although there is no transcript of the hearing, it was
recorded; that recording is in the summary-judgment record.          The hearing
was facilitated by the school-board attorney, Floyd; three disciplinary-
committee members were present, as well as the school principal and Bell, his
mother, and their attorney.
      The hearing began with the principal’s providing a summary of events,
after which the YouTube version of the rap recording was played. Among the
disciplinary-committee members’ questions, one member asked Bell whether
he had reported the alleged misconduct to school officials. Bell explained he
had not done so because he believed they would ignore his complaints. Instead,
he made the rap recording because he knew people were “gonna listen to it,
somebody’s gonna listen to it”, acknowledging several times during the hearing
that he posted the recording to Facebook because he knew it would be viewed
and heard by students. Moreover, he explained that at least 2,000 people had
contacted him about the rap recording in response to the Facebook and
YouTube postings.




                                      6
    Case: 12-60264     Document: 00513162565     Page: 7   Date Filed: 08/20/2015


                                  No. 12-60264

      One of the committee members asked Bell why he had posted a new
version of the rap recording on YouTube, after school officials had discussed
with him his posting it on Facebook.         Bell gave a few (and somewhat
conflicting) explanations: the Facebook version was a raw copy, so he wanted
a finalized version on YouTube; the Facebook version was for his friends and
“people locally” to hear, whereas the YouTube version was for music labels to
hear; and he posted the YouTube version with a slideshow of pictures to help
better explain the subject matter of the recording (his Facebook version only
included a brief explanation of the backstory in the caption to the rap
recording).
      Although Bell’s attorney, at one point, attempted to discuss the
misconduct of the coaches alleged in the rap recording, the school-board
attorney redirected the proceeding to its purpose: to resolve whether Bell
threatened, harassed, and intimidated the teachers; and, to decide whether his
suspension should be upheld.        In numerous instances, the school-board
attorney emphasized this purpose, noting Bell’s “comments made [in the
recording that] ‘you’ve f—ed with the wrong one / going to get a pistol down
your mouth / POW’[,] those are threats to a teacher”.
      Bell contested the school-board attorney’s interpretation, responding:
“Well that ain’t really what I said”; and then provided what he described as the
written “original copy” of what had been recorded. (It is unclear from the
disciplinary-committee-hearing recording, or other parts of the summary-
judgment record, which copy Bell provided.) Bell explained he did not mean
he was going to shoot anyone, but that he was only “foreshadowing something
that might happen”.     (Emphasis added.)      But, he agreed that individuals
“outside the school setting” had made “certain statements” to his mother that
“‘put a pistol down your mouth’[,] that is a direct threat”.



                                        7
    Case: 12-60264    Document: 00513162565     Page: 8   Date Filed: 08/20/2015


                                 No. 12-60264

      Near the end of the disciplinary-committee hearing, Bell explained
again: he put the recording on Facebook and YouTube knowing it was open to
public viewing; part of his motivation was to “increase awareness of the
situation”; and, although he did not think the coaches would hear the recording
and did not intend it to be a threat, he knew students would listen to it, later
stating “students all have Facebook”.
      On 27 January, the day after the hearing, the school-board attorney
informed Bell’s mother by letter that:        the disciplinary committee had
determined “the issue of whether or not lyrics published by Taylor Bell
constituted threats to school district teachers was vague”, but that the
publication of the recording constituted harassment and intimidation of two
teachers, in violation of school-district policy and state law; as a result, the
disciplinary committee recommended to the school board that Bell’s seven-day
suspension be upheld and that he be placed in the county’s alternative school
for the remainder of the nine-week grading period (approximately six weeks);
Bell would not be “allowed to attend any school functions and [would] be
subject to all rules imposed by the Alternative School”; and “[he would] be given
time to make up any work missed while suspended or otherwise receive a 0,
pursuant to Board policy”.
      After being informed of the disciplinary-committee’s recommendation,
Bell’s attorney informed the school-board attorney, by 31 January telephone
call, that:   Bell wished to appeal to the school board the disciplinary-
committee’s recommendation; and, although Bell and his mother were
expected to appear at the board meeting on 7 February, they would be without
counsel because he was unable to attend due to a scheduling conflict.
      On 7 February, the school board, after being presented with a recitation
of the recording, unanimously found:         Bell “threatened, harassed and



                                        8
    Case: 12-60264    Document: 00513162565      Page: 9   Date Filed: 08/20/2015


                                  No. 12-60264

intimidated school employees”. (The only document in the record from the
school-board meeting is the minutes, which state: “Chairman Tony Wallace
entertained a motion by Clara Brown to accept the discipline recommendation
of the Discipline Committee regarding student with MSIS #000252815
(I.A.H.S.) and finding that this student threatened, harassed and intimidated
school employees.     Wes Pitts seconded the motion.            Motion Carried
Unanimously.”)    In other words, unlike the earlier-described disciplinary
committee findings, which do not characterize the rap recording as threatening
(instead, finding that point “vague”), the school board found Bell had not only
harassed and intimidated the teachers, but had also threatened them.
      By 11 February letter to Bell’s mother, the school-board attorney
explained the board’s findings:    “Bell did threaten, harass and intimidate
school employees in violation of School Board policy and Mississippi State
Law”. (Again, as stated in the written school-district policy, “[h]arassment,
intimidation, or threatening other students and/or teachers” constitutes a
severe disruption.)
      Approximately two weeks later, on 24 February, Bell and his mother
filed this action, claiming, inter alia, the school board, superintendent, and
principal (again, the school board) violated his First Amendment right to free
speech. On 2 March, Bell requested a preliminary injunction, seeking his
immediate reinstatement to his high school, including the reinstatement of “all
privileges to which he was and may be entitled as if no disciplinary action had
been imposed”, and all references to the incident being expunged from his
school records.
      At the 10 March hearing for the requested injunction, Bell presented four
affidavits from students at his school concerning alleged misconduct by the
coaches.   (The affidavits, however, were not considered by the court.)        In



                                       9
   Case: 12-60264     Document: 00513162565      Page: 10   Date Filed: 08/20/2015


                                  No. 12-60264

addition, Bell, his mother, school-board attorney Floyd, and Franklin (offered
as an expert in rap music) were called as witnesses by Bell; superintendent
McNeece and Coaches R. and W., by the school district.
      Bell testified about his making and disseminating the recording; the
meaning behind certain statements in it; and the resulting events leading up
to, and after, school officials disciplined him. Bell’s mother testified about her
recollection of the events leading up to the disciplinary-committee and school-
board hearings.     She testified the school principal never stated Bell was
dangerous or threatening, and that Bell was told to stay in the school before
suspending him.
      Floyd testified about her recollection of the events before, during, and
after the disciplinary-committee and school-board hearings.          During her
testimony, the court noted Bell’s contention that the rap recording addressed
a matter of public concern. Floyd discussed the school-district policy Bell
violated:   he threatened, harassed, and intimidated school employees;
similarly, she testified that, at their respective hearings, the disciplinary
committee and the school board discussed the possibility of disruption.
      Over the school-district’s objection, Franklin was permitted to testify as
an expert. Characterizing the statements in Bell’s recording as nothing more
than “colorful language” used to entice listeners and reflective of the norm
among young rap artists, Franklin testified that it gave him no cause for
concern. On cross-examination, however, he testified: if an individual’s name
is used in a rap recording and precedes the words “[p]ut a pistol in your mouth
and cap him”, “it would definitely be cause for a conversation with the young
man, absolutely”.
      The superintendent testified:       she had attended the school-board
meeting; there was a foreseeable danger of substantial disruption at the school



                                       10
   Case: 12-60264     Document: 00513162565     Page: 11    Date Filed: 08/20/2015


                                 No. 12-60264

as a result of the rap recording; and, a written version of Bell’s rap recording
was presented to the school board, before it adopted the disciplinary-
committee’s recommendation for suspension and temporary placement in the
alternative school.
      Both coaches identified in the rap recording testified that it adversely
affected their work at the school.    Coach R. testified:      subsequent to the
publication of the recording, students began spending more time in the gym,
despite teachers’ telling them to remain in classrooms; and the recording
affected him in the way he conducted himself around students, noting he would
no longer work with female members of the track team, instead instructing
males on the team on how to coach the females and then having the males do
so. Coach W. testified he: interpreted the statements in the rap recording
literally, after hearing it on a student’s smartphone at school; was “scared”,
because “you never know in today’s society . . . what somebody means, [or] how
they mean it”; and would not allow the members of the school basketball team
he coached to leave after games until he was in his vehicle.
      After finding Bell’s last day attending the alternative school would be
the next day, 11 March, the district court ruled whether to grant injunctive
relief was moot. Accordingly, the requested injunction was denied.
      It does not appear that any discovery took place after the preliminary-
injunction hearing. On 9 May, following a case-management conference, the
magistrate judge entered an order stating: “it appears that there are no factual
issues and that this case should be resolved by motions for summary
judgment”; and the parties had 90 days to file those motions.
      Therefore, approximately three months later, the school board filed its
summary-judgment motion on 1 August; Bell and his mother, on 5 August. On
15 March 2012, the district court denied the Bells’ motion and granted the



                                      11
    Case: 12-60264    Document: 00513162565       Page: 12    Date Filed: 08/20/2015


                                  No. 12-60264

school board’s.    In doing so, it concluded the rap recording constituted
“harassment and intimidation of teachers and possible threats against
teachers and threatened, harassed, and intimidated school employees”. Bell,
859 F. Supp. 2d at 840 (internal quotation marks omitted). The court also
concluded the rap recording “in fact caused a material and/or substantial
disruption at school and . . . it was reasonably foreseeable to school officials the
song would cause such a disruption”. Id. Moreover, the court concluded, inter
alia: (1) the superintendent and principal were entitled to qualified immunity
in their individual capacities; and (2) Bell’s mother could not show a violation
of her Fourteenth Amendment rights (she claimed the school’s disciplining Bell
violated her right to make decisions regarding the custody and care of her son).
Id. at 841–42.
      On appeal, only the summary judgment against Bell’s First Amendment
claim was challenged. A divided panel in December 2014 held, inter alia: the
school board violated Bell’s First Amendment right by disciplining him based
on the language in the rap recording. Bell v. Itawamba Cnty. Sch. Bd., 774
F.3d 280, 304–05 (5th Cir. 2014), reh’g en banc granted & opinion vacated, 782
F.3d 712 (5th Cir. 2015). En-banc review was granted in February 2015.
                                        II.
      Because the summary judgment against Bell’s mother’s Fourteenth
Amendment claim and for the school officials’ qualified-immunity claim was
not contested on appeal, the only issue before our en-banc court is the summary
judgment against Bell’s First Amendment claim. (The misconduct alleged by
Bell against the two teachers is, of course, not at issue.)
      A summary judgment is reviewed de novo, applying the same standard
as did the district court. E.g., Feist v. La., Dep’t of Justice, Office of the Att’y
Gen., 730 F.3d 450, 452 (5th Cir. 2013). Summary judgment is proper when



                                        12
   Case: 12-60264       Document: 00513162565    Page: 13   Date Filed: 08/20/2015


                                  No. 12-60264

“there is no genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law”. Fed. R. Civ. P. 56(a). “A genuine dispute of
fact exists when evidence is sufficient for a reasonable jury to return a verdict
for the non-moving party, and a fact is material if it might affect the outcome
of the suit.” Willis v. Cleco Corp., 749 F.3d 314, 317 (5th Cir. 2014) (citations
and quotation marks omitted).
      In determining whether to grant summary judgment, the court, in its de
novo review, views the evidence in the light most favorable to the nonmovant.
E.g., Dameware Dev., L.L.C. v. Am. Gen. Life Ins. Co., 688 F.3d 203, 206–07
(5th Cir. 2012). Consistent with that, on cross-motions for summary judgment,
“we review [de novo] each party’s motion independently, viewing the evidence
and inferences in the light most favorable to the nonmoving party”. Cooley v.
Hous. Auth. of Slidell, 747 F.3d 295, 298 (5th Cir. 2014) (internal quotation
marks omitted) (quoting Ford Motor Co. v. Tex. Dep’t of Transp., 264 F.3d 493,
498 (5th Cir. 2001)).
      The summary-judgment record at hand includes, inter alia: (1) the
affidavits of four students regarding the coaches’ alleged misconduct; (2)
screenshots of Bell’s Facebook page; (3) a transcription of the rap recording
submitted by the school board; (4) a transcription of the recording submitted
by Bell (stipulated version); (5) the letter from the superintendent to Bell’s
mother, informing the Bells of a hearing before the disciplinary committee; (6)
the digital recording of the rap recording; (7) the first screenshot of Bell’s
Facebook “wall”; (8) the second screenshot of Bell’s Facebook “wall”; (9) the
recording of the disciplinary-committee hearing; (10) the minutes of that
hearing, containing the recommended disciplinary action; (11) the school-board
attorney’s letter to Bell’s mother, informing her of the disciplinary committee’s
findings and recommended discipline; (12) the school-board-hearing minutes;



                                       13
    Case: 12-60264     Document: 00513162565      Page: 14    Date Filed: 08/20/2015


                                   No. 12-60264

(13) the school-district’s discipline policy; (14) the school-board attorney’s letter
to Bell’s mother informing her of the school-board’s determination; and (15) the
transcript of the preliminary-injunction hearing.
                                         A.
      Students qua students do not forfeit their First Amendment rights to
freedom of speech and expression.        Tinker, 393 U.S. at 506, 511 (“School
officials do not possess absolute authority over their students . . . . In the
absence of a specific showing of constitutionally valid reasons to regulate their
speech, students are entitled to freedom of expression of their views.”). On the
other hand, the First Amendment does not provide students absolute rights to
such freedoms, and those rights must be tempered in the light of a school
official’s duty to, inter alia, “teach[] students the boundaries of socially
appropriate behavior”, Bethel Sch. Dist. No. 403 v. Fraser, 478 U.S. 675, 681
(1986), and “protect those entrusted to their care”, Morse v. Frederick, 551 U.S.
393, 408 (2007). As Justice Oliver Wendell Holmes, Jr., wrote nearly a century
ago: “[T]he character of every act depends upon the circumstances in which it
is done. The most stringent protection of free speech would not protect a man
in falsely shouting fire in a theatre and causing a panic.” Schenck v. United
States, 249 U.S. 47, 52 (1919) (citation omitted).        Therefore, because “the
constitutional rights of students in public school are not automatically
coextensive with the rights of adults in other settings”, Fraser, 478 U.S. at 682,
certain speech, which would be protected in other settings, might not be
afforded First Amendment protection in the school setting.
      Balancing these competing interests, Tinker provided in 1969 the
standard for evaluating whether the First Amendment protects a student’s
speech. There, the Court considered the suspension of students for wearing
black armbands in protest against the Vietnam War. Tinker, 393 U.S. at 505–



                                         14
   Case: 12-60264     Document: 00513162565      Page: 15   Date Filed: 08/20/2015


                                  No. 12-60264

14. In holding the students’ speech protected under the First Amendment, the
Court, focusing primarily on the effect of that speech on the school community,
held: A student “may express his opinions . . . if he does so without materially
and substantially interfer[ing] with the requirements of appropriate discipline
in the operation of the school and without colliding with the rights of others”.
Id. at 513 (alteration in original) (emphasis added) (internal quotation marks
omitted). Put another way, “conduct by the student, in class or out of it, which
for any reason . . . materially disrupts classwork or involves substantial
disorder or invasion of the rights of others is, of course, not immunized . . . ”.
Id. (emphasis added). Approximately three years after Tinker, our court held
this standard can be satisfied either by showing a disruption has occurred, or
by showing “demonstrable factors that would give rise to any reasonable
forecast by the school administration of ‘substantial and material’ disruption”.
Shanley v. Ne. Indep. Sch. Dist., Bexar Cnty., Tex., 462 F.2d 960, 974 (5th Cir.
1972) (emphasis added) (holding school’s suspension of students for their off-
campus distribution of “underground” newspaper violated Tinker).
      Since Tinker, the Court has revisited student speech on several
occasions, each time carving out narrow exceptions to the general Tinker
standard based on certain characteristics, or content, of the speech. See, e.g.,
Morse, 551 U.S. at 425 (Alito, J, concurring) (grave and unique threats to the
physical safety of students, in particular, speech advocating illegal drug use);
Hazelwood Sch. Dist. v. Kuhlmeier, 484 U.S. 260, 273 (1988) (school-sponsored
speech); Fraser, 478 U.S. at 685 (lewd, vulgar, or indecent speech); see also
Morgan v. Swanson, 659 F.3d 359, 374 (5th Cir. 2011) (en banc) (describing the
Court’s holdings as “expand[ing] the kinds of speech schools can regulate . . . .
to several broad categories of student speech” (internal quotation marks
omitted)). In Fraser, the Court held the school board acted within its authority



                                       15
   Case: 12-60264      Document: 00513162565     Page: 16   Date Filed: 08/20/2015


                                  No. 12-60264

when it disciplined a student for an “offensively lewd and indecent” speech
delivered at a student assembly. 478 U.S. at 677–78, 685. In Hazelwood, the
Court upheld a school’s right to “exercis[e] editorial control over the style and
content of student speech” in a school-sponsored newspaper when the student
engages in “expressive activities that students, parents, and members of the
public might reasonably perceive to bear the imprimatur of the school” and the
school officials’ “actions are reasonably related to legitimate pedagogical
concerns”. 484 U.S. at 262, 271, 273.
        And, most recently in Morse, the Court considered whether a school
infringed a student’s First Amendment right of free speech when it disciplined
him for holding up a banner that stated “BONG HiTS 4 JESUS” at a school-
sponsored event. 551 U.S. at 397–98. The Court, through Justice Alito’s
controlling concurrence (joined by Justice Kennedy), held a school may
discipline a student for speech which poses a “grave and . . . unique threat to
the physical safety of students”, such as “advocating illegal drug use”. Id. at
425.    (Justice Alito limited his “join[ing] the opinion of the Court on the
understanding that the opinion does not hold that the special characteristics
of the public schools necessarily justify any other speech restrictions”. Id. at
423.)
        For these exceptions, schools are not required to prove the occurrence of
an actual disruption or one that reasonably could have been forecast.
Similarly, in Ponce v. Socorro Independent School District, our court extended
the Morse exception to certain threats of school violence. 508 F.3d 765, 771–
72 (5th Cir. 2007).     In response to a diary brought to school containing
“terroristic threat[s]” mirroring recent mass school shootings, the school
suspended the student. Id. at 767. On appeal, our court upheld the suspension
as constitutional, extending Morse’s exception to speech “bearing the stamp of



                                        16
   Case: 12-60264     Document: 00513162565     Page: 17    Date Filed: 08/20/2015


                                 No. 12-60264

. . . mass, systematic school-shootings” based on the “[l]ack of forewarning and
the frequent setting within schools [which] give mass shootings the unique
indicia that the concurring opinion [in Morse] found compelling with respect to
drug use”. Id. at 771.
      In challenging the summary judgment, Bell claims the school board
violated his First Amendment free-speech rights by temporarily suspending
him and placing him in an alternative school for the six weeks remaining in
the grading period. In support, he contends: Tinker does not apply to off-
campus speech, such as his rap recording; and, even if it does, Tinker’s
“substantial disruption” test is not satisfied. For the reasons that follow, we
hold: Tinker applies to the off-campus speech at issue; there is no genuine
dispute of material fact precluding ruling, as a matter of law, that a school
official reasonably could find Bell’s rap recording threatened, harassed, and
intimidated the two teachers; and a substantial disruption reasonably could
have been forecast, as a matter of law.
                                       1.
      As our court explained in Morgan v. Swanson, student-speech claims are
evaluated “in light of the special characteristics of the school environment,
beginning by categorizing the student speech at issue”. 659 F.3d at 375
(footnotes and internal quotation marks omitted).          We must thus decide
whether Bell’s speech falls under Tinker, or one of the Court’s above-described
exceptions. See, e.g., Saxe v. State Coll. Area Sch. Dist., 240 F.3d 200, 214 (3d
Cir. 2001) (employing a similar approach, noting “[s]peech falling outside of
. . . categories [such as those in Fraser and Hazelwood] is subject to Tinker’s
general rule”).
      The parties do not assert, and the record does not show, that the school
board disciplined Bell based on the lewdness of his speech or its potential



                                       17
   Case: 12-60264     Document: 00513162565      Page: 18   Date Filed: 08/20/2015


                                  No. 12-60264

perceived sponsorship by the school; therefore, Fraser and Hazelwood are not
directly on point. Bell’s speech likewise does not advocate illegal drug use or
portend a Columbine-like mass, systematic school-shooting. And, as Justice
Alito noted, when the type of violence threatened does not implicate “the
special features of the school environment”, Tinker’s “substantial disruption”
standard is the appropriate vehicle for analyzing such claims. Morse, 551 U.S.
at 425 (citing Tinker, 393 U.S. at 508–09) (“[I]n most cases, Tinker’s
‘substantial disruption’ standard permits school officials to step in before
actual violence erupts”.).   Although threats against, and harassment and
intimidation of, teachers certainly pose a “grave . . . threat to the physical
safety” of members of the school community, id., violence forecast by a student
against a teacher does not reach the level of the above-described exceptions
necessitating divergence from Tinker’s general rule. We therefore analyze
Bell’s speech under Tinker. See Ponce, 508 F.3d at 771–72 & n.2 (“[B]ecause
[threats of violence against individual teachers] are relatively discrete in scope
and directed at adults, [they] do not amount to the heightened level of harm
that was the focus of both the majority opinion and Justice Alito’s concurring
opinion in Morse”.); see also Wisniewski v. Bd. of Educ. of Weedsport Cent. Sch.
Dist., 494 F.3d 34, 38 (2d Cir. 2007) (analyzing threats of violence to individual
teachers under Tinker); Boim v. Fulton Cnty. Sch. Dist., 494 F.3d 978, 982–83
(11th Cir. 2007) (same).
                                        2.
      In claiming Tinker does not apply to off-campus speech, Bell asserts:
Tinker limits its holding to speech inside the “schoolhouse gate”; and each of
the Court’s subsequent decisions reinforces this understanding.
      “Experience shows that schools can be places of special danger.” Morse,
551 U.S. at 424 (Alito, J., concurring). Over 45 years ago, when Tinker was



                                       18
   Case: 12-60264     Document: 00513162565     Page: 19    Date Filed: 08/20/2015


                                 No. 12-60264

decided, the Internet, cellphones, smartphones, and digital social media did
not exist. The advent of these technologies and their sweeping adoption by
students present new and evolving challenges for school administrators,
confounding previously delineated boundaries of permissible regulations. See,
e.g., Wynar v. Douglas Cnty. Sch. Dist., 728 F.3d 1062, 1064 (9th Cir. 2013)
(“With the advent of the Internet and in the wake of school shootings at
Columbine, Santee, Newtown and many others, school administrators face the
daunting task of evaluating potential threats of violence and keeping their
students safe without impinging on their constitutional rights.”). Students
now have the ability to disseminate instantaneously and communicate widely
from any location via the Internet.         These communications, which may
reference events occurring, or to occur, at school, or be about members of the
school community, can likewise be accessed anywhere, by anyone, at any time.
Although, under other circumstances, such communications might be
protected speech under the First Amendment, off-campus threats, harassment,
and intimidation directed at teachers create a tension between a student’s free-
speech rights and a school official’s duty to maintain discipline and protect the
school community. These competing concerns, and differing standards applied
to off-campus speech across circuits, as discussed infra, have drawn into
question the scope of school officials’ authority. See Morse, 551 U.S. at 418
(Thomas, J., concurring) (lamenting the Court’s failure to “offer an explanation
of when [Tinker] operates and when it does not”, and noting: “I am afraid that
our jurisprudence now says that students have a right to speak in schools
except when they do not”).
      Greatly affecting this landscape is the recent rise in incidents of violence
against school communities. See LaVine v. Blaine Sch. Dist., 257 F.3d 981, 987
(9th Cir. 2001) (“[W]e live in a time when school violence is an unfortunate



                                       19
   Case: 12-60264    Document: 00513162565      Page: 20   Date Filed: 08/20/2015


                                 No. 12-60264

reality that educators must confront on an all too frequent basis”.). School
administrators must be vigilant and take seriously any statements by students
resembling threats of violence, Ponce, 508 F.3d at 771, as well as harassment
and intimidation posted online and made away from campus.             This now-
tragically common violence increases the importance of clarifying the school’s
authority to react to potential threats before violence erupts. See Morse, 551
U.S. at 408 (pressing that dangerous speech, such as speech advocating drug
use, is substantially different from the political speech at issue in Tinker,
because it presents a “far more serious and palpable” danger than an
“undifferentiated fear or apprehension of disturbance” or “a mere desire to
avoid the discomfort and unpleasantness that always accompany an unpopular
viewpoint” (citation and internal quotation marks omitted)); see also Ponce, 508
F.3d at 772 (“School administrators must be permitted to react quickly and
decisively to address a threat of physical violence . . . without worrying that
they will have to face years of litigation second-guessing their judgment as to
whether the threat posed a real risk of substantial disturbance.”).
      In the light of these competing interests and increasing concerns
regarding school violence, it is necessary to establish the extent to which off-
campus student speech may be restricted without offending the First
Amendment. Our holding concerns the paramount need for school officials to
be able to react quickly and efficiently to protect students and faculty from
threats, intimidation, and harassment intentionally directed at the school
community. See, e.g., Morse, 551 U.S. at 425 (Alito, J., concurring) (“[D]ue to
the special features of the school environment, school officials must have
greater authority to intervene before speech leads to violence.”); Lowery v.
Euverard, 497 F.3d 584, 596 (6th Cir. 2007) (“School officials have an




                                      20
    Case: 12-60264     Document: 00513162565       Page: 21    Date Filed: 08/20/2015


                                   No. 12-60264

affirmative duty to not only ameliorate the harmful effects of disruptions, but
to prevent them from happening in the first place.”).
                                          a.
      Despite Bell’s recognizing the wealth of precedent across numerous
circuits contrary to his position, he asserts: Tinker does not apply to speech
which originated, and was disseminated, off-campus, without the use of school
resources.    Bell’s position is untenable; it fails to account for evolving
technological developments, and conflicts not only with our circuit’s precedent,
but with that of every other circuit to have decided this issue.
      Since Tinker was decided in 1969, courts have been required to define its
scope. As discussed below, of the six circuits to have addressed whether Tinker
applies to off-campus speech, five, including our own, have held it does. (For
the other of the six circuits (the third circuit), there is an intra-circuit split.
See Layshock v. Hermitage Sch. Dist., 650 F.3d 205, 219–20 (3d Cir. 2011) (en
banc) (Jordan, J., concurring) (discussing that Tinker’s applicability to off-
campus speech remains unresolved in the third circuit); see also J.S. ex rel.
Snyder v. Blue Mountain Sch. Dist., 650 F.3d 915, 931 & n.8 (3d Cir. 2011) (en
banc) (divided court assuming, without deciding, that the Tinker substantial-
disruption test applies to online speech harassing a school administrator).)
The remainder of the circuits (first, sixth, seventh, tenth, eleventh, D.C.) do
not appear to have addressed this issue.
      Although the Supreme Court has not expressly ruled on this issue, our
court, 43 years ago, applied Tinker to analyze whether a school board’s actions
were constitutional in disciplining students based on their off-campus speech.
E.g., Shanley, 462 F.2d at 970 (“When the Burnside/Tinker standards are
applied to this case . . . ”.); see also Sullivan v. Hous. Indep. Sch. Dist., 475 F.2d
1071, 1072 (5th Cir. 1973) (“This case arises from the unauthorized



                                         21
    Case: 12-60264   Document: 00513162565      Page: 22   Date Filed: 08/20/2015


                                 No. 12-60264

distribution of an underground newspaper near a high school campus, and
presents the now-familiar clash between claims of First Amendment protection
on the one hand and the interests of school boards in maintaining an
atmosphere in the public schools conducive to learning, on the other.”
(emphasis added)); Wisniewski, 494 F.3d at 39 (interpreting Sullivan as
applying Tinker to off-campus speech); Porter v. Ascension Parish Sch. Bd., 393
F.3d 608, 615 n.22, 619 n.40 (5th Cir. 2004) (same).
       In Shanley, students distributed newspapers containing articles they
authored “during out-of-school hours, and without using any materials or
facilities owned or operated by the school system”, “near but outside the school
premises on the sidewalk of an adjoining street, separated from the school by
a parking lot”. 462 F.2d at 964. In concluding the students’ speech was
protected, our court ruled:    “[T]he activity punished here does not even
approach the ‘material and substantial’ disruption . . . either in fact or in
reasonable forecast [and] [a]s a factual matter . . . there were no disturbances
of any sort, on or off campus, related to the distribution of the [newspaper]”.
Id. at 970.
      Further, as noted supra, four other circuits have held that, under certain
circumstances, Tinker applies to speech which originated, and was
disseminated, off-campus. See, e.g., Wynar, 728 F.3d at 1069; D.J.M. ex rel.
D.M. v. Hannibal Pub. Sch. Dist. No. 60, 647 F.3d 754, 766–67 (8th Cir. 2011);
Kowalski v. Berkeley Cnty. Schs., 652 F.3d 565, 573–74 (4th Cir. 2011);
Doninger v. Niehoff, 527 F.3d 41, 48–50 (2d Cir. 2008). Therefore, based on
our court’s precedent and guided by that of our sister circuits, Tinker applies
to off-campus speech in certain situations.




                                      22
   Case: 12-60264     Document: 00513162565     Page: 23   Date Filed: 08/20/2015


                                 No. 12-60264

                                       b.
      Therefore, the next question is under what circumstances may off-
campus speech be restricted. Our court’s precedent is less developed in this
regard. For the reasons that follow, and in the light of the summary-judgment
record, we need not adopt a specific rule:          rather, Bell’s admittedly
intentionally directing at the school community his rap recording containing
threats to, and harassment and intimidation of, two teachers permits Tinker’s
application in this instance.
                                       i.
      In 1972 in Shanley, our court expressly declined to adopt a rule holding
a school’s attempt to regulate off-campus speech under Tinker was per se
unconstitutional. 462 F.2d at 974. Our court explained: “[E]ach situation
involving expression and discipline will create its own problems of
reasonableness, and for that reason we do not endeavor here to erect any
immovable rules, but only to sketch guidelines”. Id. Likewise, in 1973 in
Sullivan, our court considered Tinker, but did not address any parameters for
its application to off-campus speech. 475 F.2d at 1076–77.
      Our court’s far more recent, 2004 opinion in Porter, however, provides
valuable insight in this regard. There, the school expelled a student after his
brother brought to school a sketchpad containing a two-year-old drawing of the
school’s being attacked by armed personnel. 393 F.3d at 611. The depiction,
albeit violent in nature, “was completed [at] home, stored for two years, and
never intended by [the creator of the drawing] to be brought to campus”. Id. at
615 (emphasis added).      After concluding Tinker applied to the school’s
regulations, our court held the speech was protected because the student never
intended for the drawing to reach the school, describing its introduction to the
school community as “accidental and unintentional”. Id. at 618, 620 (“Because



                                      23
   Case: 12-60264    Document: 00513162565      Page: 24   Date Filed: 08/20/2015


                                 No. 12-60264

[the student’s] drawing was composed off-campus, displayed only to members
of his own household, stored off-campus, and not purposefully taken by him to
[school] or publicized in a way certain to result in its appearance at [school],
we have found that the drawing is protected by the First Amendment”.). Of
importance for the issue at hand, and after describing precedent from our and
other circuits’ applying Tinker to off-campus speech, our court stated its
holding was “not in conflict with this body of case law” regarding the First
Amendment and off-campus student speech because the drawing’s being
“composed off-campus and remain[ing] off-campus for two years until it was
unintentionally taken to school by his younger brother takes the present case
outside the scope of these precedents”. Id. at 615 n.22 (emphasis added).
      Porter instructs that a speaker’s intent matters when determining
whether the off-campus speech being addressed is subject to Tinker.            A
speaker’s intention that his speech reach the school community, buttressed by
his actions in bringing about that consequence, supports applying Tinker’s
school-speech standard to that speech.
      In addition, those courts to have considered the circumstances under
which Tinker applies to off-campus speech have advocated varied approaches.
E.g., Wynar, 728 F.3d at 1069 (holding that, regardless of the location of the
speech, “when faced with an identifiable threat of school violence [(threats
communicated online via MySpace messages)], schools may take disciplinary
action in response to off-campus speech that meets the requirements of
Tinker”); Snyder, 650 F.3d at 940 (Smith, J., concurring) (noting that any
standard adopted “cannot turn solely on where the speaker was sitting when
the speech was originally uttered [because s]uch a standard would fail to
accommodate the somewhat ‘everywhere at once’ nature of the [I]nternet”, and
advocating allowing schools to discipline off-campus speech “[r]egardless of its



                                      24
    Case: 12-60264     Document: 00513162565      Page: 25    Date Filed: 08/20/2015


                                   No. 12-60264

place of origin” so long as that speech was “intentionally directed towards a
school”); Kowalski, 652 F.3d at 573 (applying Tinker when a “sufficiently
strong” nexus exists between the student’s speech and the school’s pedagogical
interests “to justify the action taken by school officials in carrying out their role
as the trustees of the student body’s well-being”); D.J.M., 647 F.3d at 766
(applying Tinker because “it was reasonably foreseeable that [the student’s]
threats about shooting specific students in school would be brought to the
attention of school authorities and create a risk of substantial disruption
within the school environment”); Doninger, 527 F.3d at 48 (holding Tinker
applies to speech originating off-campus if it “would foreseeably create a risk
of substantial disruption within the school environment, at least when it was
similarly foreseeable that the off-campus expression might also reach campus”
(internal quotation marks omitted)).
      The pervasive and omnipresent nature of the Internet has obfuscated
the on-campus/off-campus distinction advocated by Bell, “mak[ing] any effort
to trace First Amendment boundaries along the physical boundaries of a school
campus a recipe for serious problems in our public schools”. Layshock, 650
F.3d at 220–21 (Jordan, J., concurring). Accordingly, in the light of our court’s
precedent, we hold Tinker governs our analysis, as in this instance, when a
student intentionally directs at the school community speech reasonably
understood by school officials to threaten, harass, and intimidate a teacher,
even when such speech originated, and was disseminated, off-campus without
the use of school resources.
      This holding is consistent with our circuit’s precedent in Shanley and
Sullivan, that of our sister circuits, and our reasoning in Porter. Further, in
holding Tinker applies to the off-campus speech in this instance, because such
determinations are heavily influenced by the facts in each matter, we decline:



                                         25
    Case: 12-60264    Document: 00513162565       Page: 26   Date Filed: 08/20/2015


                                  No. 12-60264

to adopt any rigid standard in this instance; or to adopt or reject approaches
advocated by other circuits.
                                        ii.
      Turning to the matter before us, there is no genuine dispute of material
fact that Bell intended his rap recording to reach the school community. He
admitted during the disciplinary-committee hearing that one of the purposes
for producing the recording was to “increase awareness of the [alleged
misconduct]” and that, by posting the rap recording on Facebook and YouTube,
he knew people were “gonna listen to it, somebody’s gonna listen to it”,
remarking that “students all have Facebook”. In short, Bell produced and
disseminated the rap recording knowing students, and hoping administrators,
would listen to it.
      Further, regardless of whether Bell’s statements in the rap recording
qualify as “true threats”, as discussed in part II.B., they constitute threats,
harassment, and intimidation, as a layperson would understand the terms.
The Oxford English Dictionary defines: “threaten” as “to declare (usually
conditionally) one’s intention of inflicting injury upon” another, 17 Oxford
English Dictionary 998 (2d ed. 1989); “harass” as “[t]o wear out, tire out, or
exhaust with fatigue, care, [or] trouble”, 6 id. at 1100 (emphasis in original);
and “intimidate” as “[t]o render timid, inspire with fear; [or] to force to or deter
from some action by threats or violence”, 8 id. at 7–8. See also Black’s Law
Dictionary 1708 (10th ed. 2014) (defining “threat” as “[a] communicated intent
to inflict harm or loss on another or on another’s property”); id. at 831 (defining
“harassment” as “[w]ords, conduct, or action . . . that, being directed at a
specific person, annoys, alarms, or causes substantial emotional distress to
that person and serves no legitimate purpose”); Elonis v. United States, 135 S.
Ct. 2001, 2011–12 (2015) (explaining that a “threat” can have different



                                        26
   Case: 12-60264    Document: 00513162565     Page: 27   Date Filed: 08/20/2015


                                No. 12-60264

definitions based on context (for example, the difference between its use in
criminal statutes and its being protected speech under the First Amendment)).
      A reasonable understanding of Bell’s statements satisfies these
definitions; they: threatened violence against the two coaches, describing the
injury to be inflicted (putting the pistol down their mouths and pulling the
trigger, and “capping” them), described the specific weapon (a “rueger” [sic],
which, as discussed supra, is a type of firearm), and encouraged others to
engage in this action; and harassed and intimidated the coaches by forecasting
the aforementioned violence, warning them to “watch [their] back[s]” and that
they would “get no mercy” when such actions were taken. Accordingly, as
further discussed infra, there is no genuine dispute of material fact that Bell
threatened, harassed, and intimidated the coaches by intentionally directing
his rap recording at the school community, thereby subjecting his speech to
Tinker.
                                      3.
      Having held Tinker applies in this instance, the next question is whether
Bell’s recording either caused an actual disruption or reasonably could be
forecast to cause one. Taking the school board’s decision into account, and the
deference we must accord it, see, e.g., Wood v. Strickland, 420 U.S. 308, 326
(1975), overruled in part on other grounds, Harlow v. Fitzgerald, 457 U.S. 800
(1982); Shanley, 462 F.2d at 975; Callahan v. Price, 505 F.2d 83, 87 (5th Cir.
1974), this question becomes whether a genuine dispute of material fact exists
regarding the reasonableness of finding Bell’s rap recording threatening,
harassing, and intimidating; and, if no genuine dispute precludes that finding,
whether such language, as a matter of law, reasonably could have been forecast
to cause a substantial disruption.




                                      27
    Case: 12-60264    Document: 00513162565      Page: 28    Date Filed: 08/20/2015


                                  No. 12-60264

                                        a.
      As noted by our court in Shanley, “in deference to the judgment of the
school boards, we refer ad hoc resolution of . . . issues [such as this one] to the
neutral corner of ‘reasonableness’”. 462 F.2d at 971; see also id. at 975 (“[T]he
balancing of expression and discipline is an exercise in judgment for school
administrations and school boards, subject only to the constitutional
requirement of reasonableness under the circumstances”.). For the reasons
discussed supra, there is no genuine dispute of material fact that the school
board’s finding the rap recording threatened, harassed, and intimidated the
two coaches was objectively reasonable.
                                        b.

      Next, we consider whether the school board’s disciplinary action against
Bell, based on its finding he threatened, harassed, and intimidated two
coaches, satisfies Tinker. Arguably, a student’s threatening, harassing, and
intimidating a teacher inherently portends a substantial disruption, making
feasible a per se rule in that regard. We need not decide that question because,
in the light of this summary-judgment record, and for the reasons that follow,
Bell’s conduct reasonably could have been forecast to cause a substantial
disruption.
                                        i.
      As discussed supra, Tinker allows a school board to discipline a student
for speech that either causes a substantial disruption or reasonably is forecast
to cause one. 393 U.S. at 514. The Tinker test is satisfied when: an actual
disruption occurs; or the record contains facts “which might reasonably have
led school authorities to forecast substantial disruption of or material
interference with school activities”. Id.




                                        28
    Case: 12-60264    Document: 00513162565      Page: 29    Date Filed: 08/20/2015


                                  No. 12-60264

       “Tinker requires a specific and significant fear of disruption, not just
some remote apprehension of disturbance.” Saxe, 240 F.3d at 211. “School
officials must be able to show that their actions were caused by something more
than a mere desire to avoid the discomfort and unpleasantness that always
accompany an unpopular viewpoint.” A.M. ex rel. McAllum v. Cash, 585 F.3d
214, 221 (5th Cir. 2009) (alterations and internal quotation marks omitted).
“Officials must base their decisions on fact, not intuition”, id. at 221–22
(internal quotation marks omitted); and those decisions are entitled to
deference, Shanley, 462 F.2d at 967 (“That courts should not interfere with the
day-to-day operations of schools is a platitudinous but eminently sound maxim
which this court has reaffirmed on many occasions.”). See also Wood, 420 U.S.
at 326 (“It is not the role of the federal courts to set aside decisions of school
administrators which the court may view as lacking a basis in wisdom or
compassion.”).
       As our court has held: “While school officials must offer facts to support
their proscription of student speech, this is not a difficult burden, and their
decisions will govern if they are within the range where reasonable minds will
differ”.   Cash, 585 F.3d at 222 (emphasis added) (internal citations and
quotation marks omitted). Accordingly, school authorities are not required
expressly to forecast a “substantial or material disruption”; rather, courts
determine the possibility of a reasonable forecast based on the facts in the
record. See, e.g., id. at 217, 222; see also Tinker, 393 U.S. at 514 (“[T]he record
does not demonstrate any facts which might reasonably have led school
authorities to forecast substantial disruption of or material interference with
school activities, and no disturbances or disorders on the school premises in
fact occurred”. (emphasis added)).




                                        29
   Case: 12-60264     Document: 00513162565      Page: 30   Date Filed: 08/20/2015


                                  No. 12-60264

      Factors considered by other courts in determining, pursuant to Tinker,
the substantiality vel non of an actual disruption, and the objective
reasonableness vel non of a forecasted substantial disruption, include: the
nature and content of the speech, the objective and subjective seriousness of
the speech, and the severity of the possible consequences should the speaker
take action, e.g., Wynar, 728 F.3d at 1070–71; the relationship of the speech to
the school, the intent of the speaker to disseminate, or keep private, the speech,
and the nature, and severity, of the school’s response in disciplining the
student, e.g., Doninger, 527 F.3d at 50–52; whether the speaker expressly
identified an educator or student by name or reference, and past incidents
arising out of similar speech, e.g., Kowalski, 652 F.3d at 574; the manner in
which the speech reached the school community, e.g., Boim, 494 F.3d at 985;
the intent of the school in disciplining the student, Snyder, 650 F.3d at 926,
929 (majority opinion), 951 (Fisher, J., dissenting); and the occurrence of other
in-school disturbances, including administrative disturbances involving the
speaker, such as “[s]chool officials ha[ving] to spend considerable time dealing
with these concerns and ensuring that appropriate safety measures were in
place”, D.J.M., 647 F.3d at 766, brought about “because of the need to manage”
concerns over the speech, Doninger, 527 F.3d at 51.
                                       ii.
      Applying this precedent to the summary-judgment record at hand, and
for the reasons that follow, a substantial disruption reasonably could have been
forecast as a matter of law. Viewing the evidence in the requisite light most
favorable to Bell, including his assertions that he wanted only to raise
awareness of alleged misconduct by two teachers (Bell admitted at the
disciplinary-committee hearing that his recording was meant to “increase
awareness of the situation” and that he was “foreshadowing something that



                                       30
    Case: 12-60264    Document: 00513162565      Page: 31    Date Filed: 08/20/2015


                                  No. 12-60264

might happen” (emphasis added)), the manner in which he voiced his concern—
with threatening, intimidating, and harassing language—must be taken
seriously by school officials, and reasonably could be forecast by them to cause
a substantial disruption.
      The speech pertained directly to events occurring at school, identified the
two teachers by name, and was understood by one to threaten his safety and
by neutral, third parties as threatening. (Bell agreed at the disciplinary-
committee hearing that “certain statements” were made to his mother “outside
the school setting” that “‘put a pistol down your mouth’[,] that is a direct
threat”.) The possible consequences were grave—serious injury to, including
the possible death of, two teachers. Along that line, Bell admitted he intended
the speech to be public and to reach members of the school community, which
is further evidenced by his posting the recording to Facebook and YouTube.
      As noted, the school district’s Discipline – Administrative Policy lists
“[h]arassment, intimidation, or threatening other students and/or teachers” as
a severe disruption. Although we may not rely on ipse dixit in evaluating the
school board’s actions, Shanley, 462 F.2d at 970, the school-district’s policy
demonstrates an awareness of Tinker’s substantial-disruption standard, and
the policy’s violation can be used as evidence supporting the reasonable
forecast of a future substantial disruption. See, e.g., Morse, 551 U.S. at 408–
10 (relying on, inter alia, the student’s violation of established school policy in
holding the school board did not violate the student’s First Amendment right);
Fraser, 478 U.S. at 678, 686 (noting that the “[t]he school disciplinary rule
proscribing ‘obscene’ language and the prespeech admonitions of teachers gave
adequate warning to [the student] that his lewd speech could subject him to
sanctions”).




                                        31
   Case: 12-60264      Document: 00513162565       Page: 32    Date Filed: 08/20/2015


                                    No. 12-60264

        Further, even after finding Bell threatened, intimidated, and harassed
two teachers, the school board’s response was measured—temporarily
suspending Bell and placing him in an alternative-education program for the
remainder of the nine-week grading term (about six weeks).                       The
reasonableness of, and amount of care given to, this decision is reinforced by
the school board’s finding, differently from the disciplinary committee’s, that
Bell’s statements also constituted threats.
        And finally, numerous, recent examples of school violence exist in which
students have signaled potential violence through speech, writings, or actions,
and then carried out violence against school communities, after school
administrators and parents failed to properly identify warning signs. See, e.g.,
Report of the Virginia Tech Review Panel, Mass Shootings at Virginia Tech
April       16,     2007,      52       (August       2007),       available       at
https://governor.virginia.gov/media/3772/fullreport.pdf         (section     entitled
“Missing the Red Flags”); see also Ponce, 508 F.3d at 771 (“[T]he difficulty of
identifying warning signs in the various instances of school shootings across
the country is intrinsic to the harm itself”.); LaVine, 257 F.3d at 987 (“After
Columbine, Thurston, Santee and other school shootings, questions have been
asked how teachers or administrators could have missed telltale ‘warning
signs,’ why something was not done earlier and what should be done to prevent
such tragedies from happening again.”).
        In determining objective reasonableness vel non for forecasting a
substantial disruption, the summary-judgment record and numerous related
factors must be considered against the backdrop of the mission of schools: to
educate. It goes without saying that a teacher, which includes a coach, is the
cornerstone of education. Without teaching, there can be little, if any, learning.




                                        32
    Case: 12-60264     Document: 00513162565       Page: 33   Date Filed: 08/20/2015


                                    No. 12-60264

Without learning, there can be little, if any, education. Without education,
there can be little, if any, civilization.
      It equally goes without saying that threatening, harassing, and
intimidating a teacher impedes, if not destroys, the ability to teach; it impedes,
if not destroys, the ability to educate. It disrupts, if not destroys, the discipline
necessary for an environment in which education can take place. In addition,
it encourages and incites other students to engage in similar disruptive
conduct. Moreover, it can even cause a teacher to leave that profession. In
sum, it disrupts, if not destroys, the very mission for which schools exist—to
educate.
      If there is to be education, such conduct cannot be permitted. In that
regard, the real tragedy in this instance is that a high-school student thought
he could, with impunity, direct speech at the school community which
threatens, harasses, and intimidates teachers and, as a result, objected to
being disciplined.
      Put succinctly, “with near-constant student access to social networking
sites on and off campus, when offensive and malicious speech is directed at
school officials and disseminated online to the student body, it is reasonable to
anticipate an impact on the classroom environment”. Snyder, 650 F.3d at 951–
52 (Fisher, J., dissenting). As stated, the school board reasonably could have
forecast a substantial disruption at school, based on the threatening,
intimidating, and harassing language in Bell’s rap recording.
                                             B.
      In considering Bell’s First Amendment claim, and our having affirmed
summary judgment for the school board under Tinker, it is unnecessary to
decide whether Bell’s speech also constitutes a “true threat” under Watts v.
United States, 394 U.S. 705 (1969) (holding hyperbolic threats on the



                                             33
    Case: 12-60264    Document: 00513162565      Page: 34    Date Filed: 08/20/2015


                                  No. 12-60264

President’s life are not “true threats”). See Elonis, 135 S. Ct. at 2012 (declining
to address the First Amendment question (whether the speech was a “true
threat” not protected by that amendment) after resolving the case on other
grounds).
                                       III.
      For the foregoing reasons, the judgment is AFFIRMED.




                                        34
    Case: 12-60264    Document: 00513162565      Page: 35   Date Filed: 08/20/2015


                                  No. 12-60264

E. GRADY JOLLY, specially concurring:
      In determining the contours of constitutionally permissible school
discipline, older cases are relevant for block building, but only block building,
as we decide what speech schools may discipline under the First Amendment.
In Tinker, there was no threat to kill a teacher, no threat of violence, and no
lewd or slanderous comments regarding a teacher. Tinker also did not address
the intersection between on-campus speech and off-campus speech. When
Tinker refers to a disruption, it is saying that student ideas may be expressed
on campus unless they are so controversial that the expression creates a
disruption. Those principles are controlling where the facts fit, but Tinker’s
admonitions—or the admonitions in various precedents—are not equally
forceful in every case. The same can be said of Morse. It is perhaps more
applicable here than Tinker, because it speaks in terms of physical and moral
danger to students. Morse makes clear that such danger does not require proof
of disruptive effects that the speech may cause, as would be required in the
case of mere expression of non-lethal statements.
      It is true that in a footnote in Ponce we indicated that individual threats
of violence are more appropriately analyzed in the light of Tinker as opposed
to threats of mass violence, which we analyzed under Morse.            These are
evolving principles, however, and we now have before us a different case from
Tinker, Morse, Ponce, or Porter. Tinker may well be a relevant precedent here.
But that does not mean that all aspects of a political speech case must be
slavishly applied to a case of threats to kill teachers.
      We should apply reasonable common sense in deciding these continually
arising school speech and discipline cases, as we would in any case dealing with
the evolving common law, which takes into account the technological and
societal environs of the times. When Tinker was written in 1969, the use of

                                        35
   Case: 12-60264     Document: 00513162565     Page: 36    Date Filed: 08/20/2015


                                 No. 12-60264

the Internet as a medium for student speech was not within the Court’s mind.
It is also true that this issue was not in the forefront of the Court’s mind when
Porter was written in 2004, or even when Morse and Ponce were written. Ever
since Morse, the use, the extent and the effect of the online speech seem to have
multiplied geometrically.
      Judges should also view student speech in the further context of public
education today—at a time when many schools suffer from poor performance,
when disciplinary problems are at their highest, and when schools are, in many
ways, at their most ineffective point. Judges should take into account the effect
the courts have had on these problems in school discipline. Increasing judicial
oversight of schools has created unforeseen consequences, for teachers and for
schools as much as for students. Students feel constraints on conduct and
personal speech to be more and more permissive. Teachers will decide not to
discipline students, given the likelihood of protracted litigation and its
pressures on the time and person of those who work hard to keep up with the
increasing demands placed on them as teachers. Schools will not take on the
risk of huge litigation costs when they could use these resources on school
lunches, textbooks, or other necessary school resources to educate children, all
of which are sorely lacking in so many, many instances.
      Judges can help to address these concerns by speaking clearly, succinctly
and unequivocally. I would decide this case in the simplest way, consonant
with our cases and the cases in other circuits, by saying as little as possible
and holding:
            Student     speech     is   unprotected        by   the   First
      Amendment and is subject to school discipline when that
      speech contains an actual threat to kill or physically harm
      personnel and/or students of the school; which actual

                                        36
Case: 12-60264   Document: 00513162565    Page: 37   Date Filed: 08/20/2015


                           No. 12-60264

  threat is connected to the school environment; and which
  actual threat is communicated to the school, or its students,
  or its personnel.

  With these comments, I join Judge Barksdale’s opinion.




                                37
    Case: 12-60264     Document: 00513162565       Page: 38    Date Filed: 08/20/2015


                                   No. 12-60264

JENNIFER WALKER ELROD, Circuit Judge, joined by JONES, Circuit
Judge, concurring:
      I fully concur in the careful, well-reasoned majority opinion, because
Bell’s rap was directed to the school and contained threats of physical violence.
See Wynar v. Douglas Cnty. Sch. Dist., 728 F.3d 1062, 1069 (9th Cir. 2013)
(declining to consider threshold tests from other circuits and holding only that
schools may discipline off-campus student speech under the Tinker standard
“when faced with an identifiable threat of school violence”); see also Morse v.
Frederick, 551 U.S. 393, 424 (2007) (Alito, J., concurring) (remarking that “any
argument for altering the usual free speech rules in the public schools . . .
must . . . be based on some special characteristic of the school setting,” and
recognizing only one such special characteristic: “threat[s] to the physical
safety of students”); Ponce v. Socorro Ind. Sch. Dist., 508 F.3d 765, 770–72 (5th
Cir. 2007) (interpreting Morse to allow punishment of off-campus speech
threatening a mass shooting).
      Most importantly, nothing in the majority opinion makes Tinker
applicable off campus to non-threatening political or religious speech, even
though some school administrators might consider such speech offensive,
harassing, or disruptive. See Morse, 551 U.S. at 403, 409 (majority opinion)
(noting that the student speech in Morse did not “convey[] any sort of political
or religious message” and recognizing that while “much political and religious
speech might be perceived as offensive to some,” such speech “is at the core of
what the First Amendment is designed to protect”) (internal quotation marks
omitted); id. at 422–23, 424 (Alito, J., concurring) (emphasizing the First
Amendment’s protection of speech that comments on political or social issues
and observing that “[i]t is . . . wrong to treat public school officials, for purposes



                                         38
   Case: 12-60264     Document: 00513162565      Page: 39   Date Filed: 08/20/2015


                                  No. 12-60264

relevant to the First Amendment, as if they were private, nongovernmental
actors standing in loco parentis”).
      Indeed, as Judge D. Brooks Smith has cautioned, because Tinker allows
the suppression of student speech (even political speech) based on its
consequences rather than its content, broad off-campus application of Tinker
“would create a precedent with ominous implications. Doing so would empower
schools to regulate students’ expressive activity no matter where it takes place,
when it occurs, or what subject matter it involves—so long as it causes a
substantial disruption at school.” See J.S. ex rel. Snyder v. Blue Mountain Sch.
Dist., 650 F.3d 915, 939 (3d Cir. 2011) (en banc) (Smith, J., concurring) (five-
judge concurrence opining that Tinker does not apply off campus). I agree with
my learned colleague on the Third Circuit that the First Amendment does not,
for example, allow a public school to punish a student for “writ[ing] a blog entry
defending gay marriage” from his home computer, even if the blog entry causes
a substantial disruption at the school. Id. (Smith, J., concurring).
      By my read, the majority opinion avoids such “ominous implications” and
does not subject a broad swath of off-campus student expression to Tinker.
Rather, it quite sensibly decides only the case before it, applying Tinker to
Bell’s rap, which was intentionally directed toward the school and contained
threats of physical violence. Because this cautious approach does not place
public school officials in loco parentis or confer upon them a broad power to
discipline non-threatening off-campus speech, I concur in full.




                                       39
   Case: 12-60264      Document: 00513162565     Page: 40   Date Filed: 08/20/2015


                                  No. 12-60264

GREGG COSTA, Circuit Judge, joined by OWEN and HIGGINSON, Circuit
Judges, concurring:
      This case involves two serious problems that arise all too frequently in
today’s classrooms: violence and sexual harassment. Judge Dennis’s dissent
points out that the harassment of female students is a matter of vital public
concern that Bell’s song sought to expose. The problem for Bell is that his
song—with its graphic discussion of violence against the coaches—goes well
beyond blowing the whistle on the alleged harassment.
      Judge Dennis’s dissent contends that these whistleblowing aspects of the
song nonetheless entitle the speech to “special protection” under the First
Amendment. Dissent at 1, 12. It treats this argument as a separate basis for
ruling in Bell’s favor. But fitting this case within Snyder v. Phelps, public
employee speech cases like Pickering, and the litany of other cited cases
assumes that Tinker is not implicated. Tinker, of course, involved speech on
not just a matter of public concern, but the public concern of its day—the war
in Vietnam. Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503, 504
(1969). Yet the Court still balanced the value of that speech against its impact
on the learning environment. See id. at 509. That disruption analysis may
well have come out differently had the Tinkers combined their armband
protest with talk of violence.    Identifying some aspect of Bell’s song that
addresses a matter of public concern therefore is not enough to elevate it above
the Tinker framework unless Tinker does not apply to this type of off-campus
speech (in which case the speech would enjoy First Amendment protection from
school discipline so long as it constitutes any form of protected speech, not just
the “highest rung”).
      Whichever First Amendment doctrine one tries to latch onto, the
inescapable question is thus whether Tinker’s balancing approach governs “off-

                                       40
   Case: 12-60264     Document: 00513162565      Page: 41   Date Filed: 08/20/2015


                                  No. 12-60264

campus” student speech that is directed at the school community. For the
reasons discussed in the majority opinion, along with the views expressed by
every other circuit that has taken a position on this issue, I agree that it does,
at least when the speech is threatening, harassing, and intimidating as it is
here.
        Broader questions raised by off-campus speech will be left for another
day. That day is coming soon, however, and this court or the higher one will
need to provide clear guidance for students, teachers, and school
administrators that balances students’ First Amendment rights that Tinker
rightly recognized with the vital need to foster a school environment conducive
to learning. That task will not be easy in light of the pervasive use of social
media among students and the disruptive effect on learning that such speech
can have when it is directed at fellow students and educators.            Indeed,
although Judge Dennis’s dissent extols the aspects of Bell’s song that sought
to combat sexual harassment, the blanket rule it advocates—one that would
deprive schools of any authority to discipline students for off-campus speech
published on social media no matter how much it disrupts the learning
environment—would allow sexual harassment and ferocious cyberbullying
that affect our classrooms to go unchecked. See Morrow v. Balaski, 719 F.3d
160, 164 (3d Cir. 2013) (describing multiple cyberbullying incidents in which
students were threatened by phone and on MySpace by another student);
S.J.W. ex rel. Wilson v. Lee’s Summit R-7 Sch. Dist., 696 F.3d 771, 773 (8th Cir.
2012) (explaining that students’ posts on a blog they created “contained a
variety of offensive and racist comments as well as sexually explicit and
degrading comments about particular female classmates, whom they identified
by name”); Kowalski v. Berkeley Cnty. Sch., 652 F.3d 565, 568 (4th Cir. 2011)
(detailing online bullying incident in which high school students created

                                       41
   Case: 12-60264    Document: 00513162565     Page: 42   Date Filed: 08/20/2015


                                No. 12-60264

webpage called “Students Against Shay’s Herpes” in reference to another high
school student).
      With these additional observations, I join the majority opinion.




                                      42
    Case: 12-60264    Document: 00513162565        Page: 43   Date Filed: 08/20/2015


                                  No. 12-60264

JAMES L. DENNIS, Circuit Judge, with whom GRAVES, Circuit Judge, joins
in full, and with whom PRADO, Circuit Judge, joins except as to Parts I and
II. B., dissenting:
      Although mischaracterizing itself as “narrow” in scope, the en banc
majority   opinion    broadly   proclaims   that    a   public   school   board   is
constitutionally empowered to punish a student whistleblower for his purely
off-campus Internet speech publicizing a matter of public concern. As if to
enforce the adage that “children should be seen and not heard,” the majority
opinion holds that the Itawamba County School Board did not violate the First
Amendment when it suspended high school senior Taylor Bell for composing
and posting a rap song on the Internet using his home computer during non-
school hours, which criticized two male teachers for their repeated sexual
harassment of minor female students.        In my view, the majority opinion
commits serious constitutional and summary-judgment procedural errors
because: (1) Bell is entitled to summary judgment because his off-campus rap
song was specially protected speech on a matter of public concern; (2) the
School Board was not authorized by Tinker v. Des Moines Independent
Community School District, 393 U.S. 503 (1969), to censor students’ off-campus
online speech; and (3) even assuming arguendo that Tinker granted the School
Board power to censor such speech, the School Board was not entitled to
summary judgment under Tinker, because the evidence, viewed in the light
favorable to the non-movant, Bell, does not support the conclusion that Bell’s
speech caused a substantial disruption of school activities or justified a
reasonable forecast of such a disruption by school officials.        The majority
opinion thereby denigrates and undermines not only Bell’s First Amendment
right to engage in off-campus online criticism on matters of public concern but
also the rights of untold numbers of other public school students in our

                                       43
   Case: 12-60264     Document: 00513162565      Page: 44   Date Filed: 08/20/2015


                                  No. 12-60264

jurisdiction to scrutinize the world around them and likewise express their off-
campus online criticism on matters of public concern. In doing so, the majority
opinion obliterates the historically significant distinction between the
household and the schoolyard by permitting a school policy to supplant
parental authority over the propriety of a child’s expressive activities on the
Internet outside of school, expanding schools’ censorial authority from the
campus and the teacher’s classroom to the home and the child’s bedroom.
      As detailed herein, the majority opinion commits a number of
fundamental errors that necessitate highlighting lest readers be misinformed
by its version of the relevant facts and law. First and foremost, the majority
opinion erroneously fails to acknowledge that Bell’s rap song constitutes
speech on “a matter of public concern” and therefore “occupies the highest rung
of the hierarchy of First Amendment values.” See Snyder v. Phelps, 562 U.S.
443, 452 (2011) (internal quotation marks and citation omitted). Instead, by
narrowly focusing its analysis on a few, plainly rhetorical lyrics in Bell’s song,
the majority opinion wholly glosses over the urgent social issue that Bell’s song
lays bare and thus flouts Supreme Court precedent requiring us to evaluate
whether “the overall thrust and dominant theme of [Bell’s song] spoke to
broader public issues”—which it did. See id. at 454.
      Second, in drastically expanding the scope of schools’ authority to
regulate students’ off-campus speech, the majority opinion disregards Supreme
Court precedent establishing that minors are entitled to “significant” First
Amendment protection, including the right to engage in speech about violence
or depicting violence, and that the government does not enjoy any “free-floating
power to restrict the ideas to which children may be exposed.” See Brown v.
Entm’t Merchants Ass’n, 131 S. Ct. 2729, 2735–36 (2011).          Similarly, the
majority opinion also altogether fails to consider Supreme Court precedents

                                       44
    Case: 12-60264    Document: 00513162565       Page: 45   Date Filed: 08/20/2015


                                  No. 12-60264

that substantially restrict the government’s ability to regulate Internet speech,
Reno v. American Civil Liberties Union, 521 U.S. 844, 868–70 (1997), and the
extent to which the majority opinion’s vague framework fails to provide
constitutionally adequate notice of when student speech crosses the line
between permissible and punishable off-campus expression, see id. at 871–72;
accord Brown, 131 S. Ct. at 2744–46 (Alito, J., concurring).           Further, by
deriving its rule from a school policy that focuses on whether a layperson might
view Bell’s speech as “threatening,” “harassing,” or “intimidating,” the
majority opinion ignores First Amendment precedents demanding that the
government prove more than mere negligence before imposing penalties for so-
called “threatening” speech. See Virginia v. Black, 538 U.S. 343, 359 (2003);
N.A.A.C.P. v. Claiborne Hardware Co., 458 U.S. 886, 904, 928–29 (1982).
      Third, by holding that the Tinker framework applies to off-campus
speech like Bell’s, the majority opinion simply ignores that Tinker’s holding
and its sui generis “substantial-disruption” framework are expressly grounded
in “the special characteristics of the school environment,” Tinker v. Des Moines
Indep. Cmty. Sch. Dist., 393 U.S. 503, 506 (1969), and the need to defer to
school officials’ authority “to prescribe and control conduct in the schools,” id.
at 507 (emphasis added), whereas Bell’s rap song was recorded and released
entirely outside the school environment. The Court’s post-Tinker precedents
make clear this critical distinction. See, e.g., Morse v. Frederick, 551 U.S. 393,
422 (2007) (Alito, J., concurring) (noting that Tinker allows schools to regulate
“in-school student speech . . . in a way that would not be constitutional in other
settings”). In this regard, the majority opinion also fails to account for the vital
fact that the Tinker framework is far too indeterminate of a standard to
adequately protect the First Amendment right of students, like Bell, to engage
in expressive activities outside of school, as well as their parents’ constitutional

                                        45
   Case: 12-60264     Document: 00513162565      Page: 46   Date Filed: 08/20/2015


                                  No. 12-60264

right to direct their children’s upbringing and the First Amendment right of
adults and children alike to receive students’ speech. In other words, the
majority opinion allows schools to police their students’ Internet expression
anytime and anywhere—an unprecedented and unnecessary intrusion on
students’ rights.
      Fourth and finally, the majority opinion also errs in its very application
of the Tinker framework. As detailed in the panel majority’s opinion, the
summary-judgment evidence simply does not support the conclusion, as
required by Tinker, that Bell’s song substantially disrupted school activities or
that school officials reasonably could have forecasted that it would do so. In
reaching the opposite conclusion, the majority opinion not only fails to view the
summary-judgment evidence in the light most favorable to the non-movant,
Bell, accord Tolan v. Cotton, 134 S. Ct. 1861, 1865 (2014), but also dilutes the
Tinker “substantial-disruption” framework into an analytic nullity.
      Even in the most repressive of dictatorships, the citizenry is “free” to
praise their leaders and other people of power or to espouse views consonant
with those of their leaders. “Freedom of speech” is thus a hollow guarantee if
it permits only praise or state-sponsored propaganda. Freedom of speech
exists exactly to protect those who would criticize, passionately and
vociferously, the actions of persons in power. But that freedom is denied to
Bell by the majority opinion because the persons whose conduct he dared to
criticize were school teachers.     If left uncorrected, the majority opinion
inevitably will encourage school officials to silence student speakers, like
Taylor Bell, solely because they disagree with the content and form of their
speech, particularly when such off-campus speech criticizes school personnel.
Such a precedent thereby clearly contravenes the basic principle that, “[i]n our
system, students may not be regarded as closed-circuit recipients of only that

                                       46
   Case: 12-60264     Document: 00513162565       Page: 47   Date Filed: 08/20/2015


                                  No. 12-60264

which the States chooses to communicate.          They may not be confined to
expression of those sentiments that are officially approved.” Tinker, 393 U.S.
at 511. Today, however, the majority opinion exempts the children of Texas,
Louisiana,   and    Mississippi   from    this   long-established   constitutional
safeguard. Because the majority opinion’s undue deference to a public school
board’s assertion of authority to censor the speech of students while not within
its custody impinges the very core of our Constitution’s fundamental right to
free speech, I respectfully but emphatically dissent.
                                         I.
      The en banc majority opinion completely ignores Bell’s argument that
the School Board violated his First Amendment rights in punishing him for his
rap song, which he contends was protected speech on “a matter of public
concern.” Although Bell strenuously made his “speech on a matter of public
concern” argument at every opportunity, including at the en banc oral
argument, the en banc majority opinion fails to address this critical point.
Instead, the majority opinion transforms the Itawamba County School Board
disciplinary policy into an unprecedented rule of constitutional law that
effectively permits school officials across our Circuit to punish a student’s
protest of teacher misconduct regardless of when or where the speech occurs
and regardless of whether the student speaker is, at the time of the speech, an
adult or a minor fully within the custody and control of his or her parents. I
respectfully but strongly disagree with the majority opinion’s silent rejection
of Bell’s argument, not only because Bell’s argument is meritorious, but also
because the opinion’s sub silentio decision of the issue presented has led it into
several serious and unfortunate constitutional errors.
      Speech on “matters of public concern” is “at the heart of the First
Amendment’s protection.”      Snyder v. Phelps, 562 U.S. 443, 451–52 (2011)

                                         47
   Case: 12-60264     Document: 00513162565      Page: 48   Date Filed: 08/20/2015


                                  No. 12-60264

(internal quotation marks and citation omitted).        “The First Amendment
reflects ‘a profound national commitment to the principle that debate on public
issues should be uninhibited, robust, and wide-open.’” Id. at 452 (quoting New
York Times Co. v. Sullivan, 376 U.S. 254, 270 (1964)). “That is because ‘speech
concerning public affairs is more than self-expression; it is the essence of self-
government.’” Id. (quoting Garrison v. Louisiana, 379 U.S. 64, 74–75 (1964)).
“Accordingly, ‘speech on public issues occupies the highest rung of the
hierarchy of First Amendment values, and is entitled to special protection.’”
Id. (quoting Connick v. Myers, 461 U.S. 138, 145 (1983)).
      Although the Supreme Court has noted that “the boundaries of the public
concern test are not well defined,” San Diego v. Roe, 543 U.S. 77, 83 (2004) (per
curiam), it has “articulated some guiding principles, principles that accord
broad protection to speech to ensure that courts themselves do not become
inadvertent censors,” Snyder, 562 U.S. at 452. “Speech deals with matters of
public concern when it can be fairly considered as relating to any matter of
political, social, or other concern to the community, or when it is a subject of
legitimate news interest; that is, a subject of general interest and of value and
concern to the public.” Id. at 453 (internal quotation marks and citations
omitted).   “The arguably ‘inappropriate or controversial character of a
statement is irrelevant to the question whether it deals with a matter of public
concern.’” Id. (quoting Rankin v. McPherson, 483 U.S. 378, 387 (1987)).
      Determining whether speech involves a matter of public concern
“requires us to examine ‘the content, form, and context’ of th[e] speech, as
revealed by the record as a whole.” Id. (quoting Dun & Bradstreet, Inc. v.
Greenmoss Builders, Inc., 472 U.S. 749, 761 (1985)).         “As in other First
Amendment cases, the court is obligated ‘to make an independent examination
of the whole record in order to make sure that the judgment does not constitute

                                       48
    Case: 12-60264       Document: 00513162565          Page: 49     Date Filed: 08/20/2015


                                       No. 12-60264

a forbidden intrusion on the field of free expression.’” Id. (quoting Bose Corp.
v. Consumers Union of United States, Inc., 466 U.S. 485, 499 (1984)). “In
considering content, form, and context, no factor is dispositive, and it is
necessary to evaluate all the circumstances of the speech, including what was
said, where it was said, and how it was said.” Id. at 454.
       In Snyder, the Supreme Court applied this framework to hold that the
First Amendment barred an aggrieved father from recovering for, inter alia,
intentional infliction of emotional distress, against an anti-gay church
congregation whose picketing coincided with the funeral of his son, who was a
marine, notwithstanding the alleged outrageousness and hurtfulness of the
picketers’ speech to Snyder. 1 562 U.S. at 460. Specifically, in that case, Fred
Phelps, the founder of the Westboro Baptist Church, traveled to Maryland,
along with six parishioners, in order to hold a protest on public property 1,000
feet from the funeral of Marine Lance Corporal Matthew Snyder, who was
killed in Iraq in the line of duty. Id. at 448. The picketing was conducted under
police supervision and out of the sight of those at the church. Id. at 457. The
protest was not unruly; there was no shouting, profanity, or violence. Id. The
record confirms that any distress occasioned by Westboro’s picketing turned on
the content and viewpoint of the message conveyed, rather than any
interference with the funeral itself. Id. The picketers peacefully displayed
signs that read “God Hates the USA/Thank God for 9/11,” “America is
Doomed,” “Don’t Pray for the USA,” “Thank God for IEDs,” “Thank God for
Dead Soldiers,” “Pope in Hell,” “Priests Rape Boys,” “God Hates Fags,” “You’re
Going to Hell,” and “God Hates You.” Id. at 448. The Westboro picketers


       1“The funeral procession passed within 200 to 300 feet of the picket site. Although
Snyder testified that he could see the tops of the picket signs as he drove to the funeral, he
did not see what was written on the signs until later that night, while watching a news
broadcast covering the event.” Id. at 449.
                                             49
      Case: 12-60264    Document: 00513162565      Page: 50   Date Filed: 08/20/2015


                                   No. 12-60264

displayed these signs for about 30 minutes before the funeral began. Id. at
449.
        Snyder’s father thereafter filed a diversity action against Phelps and
other picketers alleging, inter alia, state tort claims of intentional infliction of
emotional distress, intrusion upon seclusion, and civil conspiracy. Id. at 449–
50.    After a jury awarded millions of dollars in damages, Phelps and his
congregants argued that they were entitled to judgment as a matter of law
because the First Amendment fully protected their speech. Id. at 450. The
district court reduced the punitive damages award, but left the verdict
otherwise intact. Id. The Fourth Circuit reversed, concluding that Westboro's
statements were entitled to First Amendment protection because those
statements “were on matters of public concern, were not provably false, and
were expressed solely through hyperbolic rhetoric.” Id. at 451.
        The Supreme Court granted certiorari and affirmed.             Id. at 461.
Evaluating the “content, form and context” of the congregants’ protest, the
Court concluded that Westboro’s speech addressed a matter of public concern
and was entitled to “special protection” under the First Amendment, thus
barring Snyder from recovering in tort on the basis of the “outrageousness” of
their speech. Id. at 458. According to the Court:
        Such speech cannot be restricted simply because it is upsetting or
        arouses contempt. “If there is a bedrock principle underlying the
        First Amendment, it is that the government may not prohibit the
        expression of an idea simply because society finds the idea itself
        offensive or disagreeable.” Texas v. Johnson, 491 U.S. 397, 414
        (1989). Indeed, “the point of all speech protection . . . is to shield
        just those choices of content that in someone's eyes are misguided,
        or even hurtful.” Hurley v. Irish-American Gay, Lesbian and
        Bisexual Group of Boston, Inc., 515 U.S. 557, 574 (1995).
Id. Further, the Court concluded:



                                         50
    Case: 12-60264       Document: 00513162565        Page: 51      Date Filed: 08/20/2015


                                      No. 12-60264

       Westboro believes that America is morally flawed; many
       Americans might feel the same about Westboro. Westboro’s
       funeral picketing is certainly hurtful and its contribution to public
       discourse may be negligible. But Westboro addressed matters of
       public import on public property, in a peaceful manner, in full
       compliance with the guidance of local officials. The speech was
       indeed planned to coincide with Matthew Snyder's funeral, but did
       not itself disrupt that funeral, and Westboro’s choice to conduct its
       picketing at that time and place did not alter the nature of its
       speech.
       Speech is powerful. It can stir people to action, move them to tears
       of both joy and sorrow, and—as it did here—inflict great pain. On
       the facts before us, we cannot react to that pain by punishing the
       speaker. As a Nation we have chosen a different course—to protect
       even hurtful speech on public issues to ensure that we do not stifle
       public debate. That choice requires that we shield Westboro from
       tort liability for its picketing in this case.
Id. at 460-461.
       Applying these principles to the instant case, the record indisputably
reveals that Bell’s speech addressed a matter of public concern. Bell composed
his song after a number of his female friends at school informed him that
Coaches Wildmon and Rainey had frequently sexually harassed them during
school.    The lyrics of Bell’s song 2 describe in detail the female students’
allegations of sexual misconduct, e.g., describing Coach Wildmon as “telling
students that they [were] sexy,” and Coach Rainey as “rubbing on the black
girls’ ears in the gym.” With a darkly parodic—and, by many standards,
crude—tone,       the   song   ridicules    the    coaches    for   their   outrageously
inappropriate conduct with the female students, e.g., describing one coach as
having “drool running down [his] mouth” while he “look[s] down girls’ shirts,”



       2Bell's Facebook page labels the song “P.S. Koaches,” but Bell's complaint identifies
the song's title as “PSK The Truth Needs to be Told.”

                                            51
    Case: 12-60264      Document: 00513162565         Page: 52    Date Filed: 08/20/2015


                                     No. 12-60264

and positing that Wildmon is “fucking around” because of his wife’s appearance
(the song states that “his wife ain’t got no titties”). 3 By describing Rainey as
“Bobby Hill the second,” the song also draws parallels between the coaches’
alleged sexual misconduct and the alleged sexual misconduct of a former
Itawamba coach, Bobby Hill, who was arrested the previous year for sending
sexually explicit text messages to a female student. Although the song does
contain some violent lyrics, the song’s overall “content” is indisputably a darkly
sardonic but impassioned protest of two teachers’ alleged sexual misconduct,
e.g., opining that Rainey is “a fool/30 years old fucking with students at the
school.”   That Bell’s song may fall short of the School Board’s aesthetic
preferences for socio-political commentary is not relevant to determining
whether the rap song’s content addresses a matter of public concern. See, e.g.,
Snyder, 562 U.S. at 453 (observing that “[t]he arguably inappropriate or
controversial character of a statement is irrelevant to the question whether it
deals with a matter of public concern”) (internal quotation marks omitted). In
Snyder, the Supreme Court explicitly rejected the argument that the crude and
egregiously offensive messages on the anti-gay protesters’ signs—which
included “Fag Troops,” “God Hates the USA/Thank God for 9/11” and “Thank
God for Dead Soldiers”—should affect the inquiry into whether the signs
addressed a matter of public concern. Id. at 454. According to the Court,


      3   Notably, the instances of sexual misconduct detailed in Bell’s lyrics were not
unsubstantiated. Four different female students submitted sworn affidavits detailing the
sexual harassment they endured at the hands of the coaches. For instance, consistent with
Bell’s lyrics, one female student stated in her sworn affidavit that Rainey had rubbed her
ears without her permission. Likewise, another female student claimed that Wildmon had
looked down her shirt; told her that she “was one of the cutest black female students” at
Itawamba; commented on her “big butt”; and told her that he “would date her if [she] were
older.” Another female student consistently stated that Rainey told her, “Damn, baby, you
are sexy,” while in the school gym. Another female student stated that Rainey told her that
he would “turn” her “back straight from being gay.”

                                            52
    Case: 12-60264         Document: 00513162565       Page: 53   Date Filed: 08/20/2015


                                        No. 12-60264

“[w]hile these messages may fall short of refined social or political
commentary, the issues they highlight . . . are matters of public import.” Id.
So much more so here where Bell addresses a serious issue of alleged teacher
sexual misconduct toward minor students. Indeed, similar to Snyder, even if
some of Bell’s lyrics were crude and contained violent imagery, “th[is] would
not change the fact that the overall thrust and dominant theme of [Bell’s song]
spoke to broader public issues.” See id.
      The “form” of Bell’s speech, i.e., a rap song, likewise militates in favor of
finding that it addresses a matter of public concern. It is axiomatic that music,
like other art forms, has historically functioned as a mechanism to raise
awareness of contemporary social issues. 4 Rap is no exception. “Over the past
twenty years there has been extensive academic discourse on the role of rap
music . . . as a form of political expression.” Commonwealth v. Gray, 463 Mass.
731, 755 n.24 (2012) (collecting authorities).            A long aspiring rap artist
himself, 5 Bell invoked this same tradition by deploying the artistic conventions
and style of the rap genre in order to critique the coaches’ sexual harassment
of female students.
      Finally, the “context” of Bell’s speech likewise evinces that it addresses
a matter of public import. By releasing his song on the Internet, Bell sought
to bring attention to the coaches’ sexual misconduct against his female
classmates, just as the Westboro group in Snyder sought to bring attention to
its protest by picketing in public. See Snyder, 562 U.S. at 454–55 (concluding
that the “context” of “[the protesters’] signs, displayed on public land next to a


      4  See, e.g., Bob Dylan, The Times They Are A-Changin’, on The Times They Are a
Changin’ (Columbia Records 1964) (“Come Senators, Congressmen, please heed the call.
Don’t stand in the doorway, don’t block up the hall.”).

      5   Bell’s stage name is “T-Bizzle.”

                                             53
    Case: 12-60264       Document: 00513162565          Page: 54     Date Filed: 08/20/2015


                                       No. 12-60264

public street, reflect the fact that the church finds much to condemn in modern
society”). In a monologue introduction on the YouTube version of his song, Bell
described the genesis of the rap as follows:
       A lot of people been asking me lately you know what was my
       reasoning behind creating P.S. Koaches. It’s . . . something that’s
       been going on . . . for a long time [] that I just felt like I needed to
       address. I’m an artist . . . I speak real life experience. . . .
Later, at the Disciplinary Committee meeting, Bell likewise explained that the
song was an effort to “speak out” on the issue of teacher-on-student sexual
harassment. 6
       Although Bell was an enrolled high school student, he was not within the
custody of the school system when he initially composed, recorded, and posted
his rap song on the Internet during the Christmas holidays. At that time he
was eighteen years old but living with his mother, and therefore was an adult
capable of making his own decisions as to expressing his views publicly. Even
if he had still been a minor at the time he composed and posted his song, he
would have been subject to the exclusive control, custody, and discipline of his
parent—not the school system. See Shanley v. Ne. Indep. Sch. Dist., 462 F.2d
960, 964 (5th Cir. 1972). Because Bell’s speech did not fall within any of the
narrow unprotected categories of speech recognized by the Supreme Court (e.g.,
obscenity or a true threat), 7 it was fully protected speech and presumptively


       6Bell also explained that he did not immediately report the teachers’ misconduct to
school authorities because, in his view, school officials generally ignored complaints by
students about the conduct of teachers.

       7 Although the School Board claims that Bell’s speech constitutes a “true threat,” this
argument is without merit for the reasons explained in the panel majority opinion. See Bell
v. Itawamba Cnty. Sch. Bd., 774 F.3d 280, 300–03 (5th Cir. 2014) (explaining that Bell’s song
did not constitute a “true threat,” “as evidenced by, inter alia, its public broadcast as a rap
song, its conditional nature, and the reactions of its listeners”). In any event, as explained
herein, the majority opinion does not conclude that Bell’s song was a true threat. See Maj.
Op. pp. 26, 33–34. Nor could it.
                                             54
    Case: 12-60264       Document: 00513162565         Page: 55     Date Filed: 08/20/2015


                                      No. 12-60264

not subject to governmental regulation or censorship on the basis of its content.
See Erznoznik v. City of Jacksonville, 422 U.S. 205, 213 (1975) (“Speech that is
neither obscene as to youths nor subject to some other legitimate proscriptions
cannot be suppressed solely to protect the young . . .”). Beyond that basic First
Amendment protection, however, the content, form, and context of Bell’s
speech indisputably reveals that it was also entitled to “special protection”
against censorship because it was speech on a matter of public concern
safeguarded “at the heart” of the First Amendment’s protections. Snyder, 562
U.S. at 451–52. Therefore, at a bare minimum, Bell was entitled to as much,
if not more, First Amendment protection as tortfeasors and public employees
when the state attempts to regulate their speech addressing matters of public
concern.    See, e.g., Snyder, 562 U.S. at 459–60 (holding that speakers on
matters of public concern could not be held liable in tort for intentional
infliction of emotional distress, intrusion upon seclusion, and civil conspiracy
on the basis of their speech); United States v. Nat’l Treasury Employees Union,
513 U.S. 454, 466–68 (1995) (explaining the restrictions upon the government
to punish employees when they speak on matters of public concern); Rankin,
483 U.S. at 386–89 (holding that threatening statement by public employee
addressed a matter of public concern and government could not terminate her
on the basis of that speech). Moreover, while it is not dispositive of this case,
it bears mentioning that the School Board has never attempted to argue that
Bell’s song stated any fact falsely.
       The majority opinion, however, wholly ignores these critical aspects of
Bell’s speech, 8 instead reflexively reducing Bell’s rap song to “intimidating,



       8The majority opinion instead summarily concludes that the “misconduct alleged by
Bell against the two teachers is, of course, not at issue.” See Maj. Op. p. 13. Of course, I
agree that the veracity of these allegations is not the “issue” in this case anymore than the
                                             55
    Case: 12-60264       Document: 00513162565         Page: 56     Date Filed: 08/20/2015


                                      No. 12-60264

harassing, and threatening” speech without any analysis whatsoever. Indeed,
under the majority opinion’s newfound approach, Bell’s off-campus speech is
regulable by school officials pursuant to Tinker because (i) Bell wanted his
speech to be heard by community members and (ii) “a layperson” apparently
would view some of the lyrics in the rap as “threatening,” “harassing,” and
“intimidating.” As an initial matter, I am compelled to point out that the
majority opinion’s test unabashedly adopts almost the precise wording of the
Itawamba County School Board’s disciplinary policy.                     Unmoored from
traditional constitutional law analysis, the majority opinion instead exalts this
single school board’s policy to a new rule of constitutional law. See Maj. Op. p.
25 (holding that Tinker applies where student’s off-campus speech is
threatening, harassing and intimidating).
       Furthermore, Snyder itself squarely illumines the errors in the
majority’s two-prong test.         Turning first to the majority opinion’s flawed
criticism of Bell’s intention to publicize his message, the Supreme Court in
Snyder explicitly held that a speaker’s efforts to communicate his message to
the public is a reason to provide his speech with heightened protection—not a
reason to permit greater regulation by the state. 562 U.S. at 454–55
(concluding that protesters’ decision to conduct their protest “on public land
next to a public street” evinced that the speech addressed a matter of public
concern).    Yet, in direct contradiction to Snyder, the majority opinion’s
proffered framework perversely faults Bell for his efforts to publicize the
teachers’ sexual misconduct, thus creating precedent that contravenes the very


veracity of Westboro’s signs was the “issue” in Snyder. What is at issue, however, is whether
publicly protesting that alleged misconduct warrants “special protection” for Bell’s speech.
The answer to that question, as explained above, is yes. In any event, however, Bell has
offered uncontroverted proof of the coaches’ sexual harassment of the minor female students
in the form of sworn affidavits detailing that abuse, which were introduced into evidence in
this case.
                                             56
   Case: 12-60264     Document: 00513162565     Page: 57      Date Filed: 08/20/2015


                                 No. 12-60264

values that the First Amendment seeks to protect. See Hustler Magazine, Inc.
v. Falwell, 485 U.S. 46, 50 (1988) (“At the heart of the First Amendment is the
recognition of the fundamental importance of the free flow of ideas and
opinions on matters of public interest and concern.”).
      In addition, contrary to the majority opinion’s focus on how a “layperson”
apparently would perceive Bell’s speech, the Supreme Court’s cases, including
Snyder, demonstrate that listeners’ subjective opinions about speech cannot
control whether speech addresses a matter of public concern or not.             For
example, in Snyder, the Court explained that “[t]he arguably ‘inappropriate or
controversial character of a statement is irrelevant to the question whether it
deals with a matter of public concern.’” 562 U.S. at 453. (quoting Rankin, 483
U.S. at 387). Specifically, in Snyder, a layperson likewise might have viewed
the anti-gay protesters’ messages as harassing (“God Hates You”), intimidating
(“You’re Going to Hell”), and threatening (“Thank God for Dead Soldiers,”
“Thank God for IEDs”), but the Court nevertheless held that “the overall thrust
and dominant theme of Westboro’s demonstration spoke to broader public
issues” entitling it to “special protection.”   Id. at 454.     Thus, the “special
protection” that must be afforded to Bell’s speech here cannot be qualified by
the majority opinion’s mere conjecture that some hypothetical “layperson”
might consider a few of Bell’s lyrics to fit the Oxford English Dictionary’s
definition of “threatening,” “harassing” or “intimidating.” See id. Indeed, there
is no constitutional basis for excluding “threatening,” “harassing,” or
“intimidating” speech from the “special protection” that is afforded speech on
matters of public concern. The majority opinion’s approach is thus tantamount
to permitting mainstream sensitivities to define whether speech addresses a
matter of public concern or not. Snyder clearly demonstrates that approach is
flawed.   Id. at 453; see also Cohen v. California, 403 U.S. 15, 21 (1971)

                                       57
   Case: 12-60264    Document: 00513162565      Page: 58     Date Filed: 08/20/2015


                                 No. 12-60264

(recognizing that the First Amendment does not permit “a majority to silence
dissidents simply as a matter of personal predilections”).
      In sum, by refusing to recognize that Bell’s speech addresses a matter of
public concern and is thereby entitled to “special protection” against
censorship, the majority opinion creates a precedent that effectively inoculates
school officials against off-campus criticism by students.       In so doing, the
majority opinion fails to take seriously the long-established principle that the
First Amendment was adopted to protect “vehement, caustic, and sometimes
unpleasantly sharp attacks on government and public officials.” Sullivan, 376
U.S. at 270; cf. City of Houston v. Hill, 482 U.S. 451, 465 (1987) (holding that
the First Amendment does not permit states to “provide the police with
unfettered discretion to arrest individuals for words or conduct that annoy or
offend them”). Contrary to the majority opinion’s position, school officials are
no exception. See West Virginia State Bd. of Educ. v. Barnette, 319 U.S. 624,
637 (1943) (“The Fourteenth Amendment . . . protects the citizen against the
State itself and all of its creatures—Boards of Education not excepted.”);
Shanley, 462 F.2d at 964 (“It should have come as a shock to the parents of
five high school seniors . . . that their elected school board had assumed
suzerainty over their children before and after school, off school grounds, and
with regard to their children’s rights of expressing their thoughts. We trust
that it will come as no shock whatsoever to the school board that their
assumption of authority is an unconstitutional usurpation of the First
Amendment.”).
                                      II.
      The en banc majority opinion affirms the School Board’s punishment of
Bell pursuant to its new and unprecedented rule of constitutional law whereby
schools may punish students’ off-campus speech pursuant to Tinker if that

                                      58
   Case: 12-60264    Document: 00513162565      Page: 59   Date Filed: 08/20/2015


                                 No. 12-60264

speech is intentionally directed at the school community and is “threatening,
harassing, and intimidating” to the ears of a “layperson” without any
instruction on the meaning of these terms. The majority opinion’s content-
based, vague, and “layperson”-based restriction directly conflicts with the core
principles underlying the First Amendment’s guarantees as explained by the
Supreme Court.
                                      A.
      “The First Amendment provides that ‘Congress shall make no law . . .
abridging the freedom of speech.’” United States v. Stevens, 559 U.S. 460, 468
(2010). As a general matter, the First Amendment prohibits the government
from “restrict[ing] expression because of its message, its ideas, its subject
matter, or its content.” Ashcroft v. American Civil Liberties Union, 535 U.S.
564, 573 (2002). “From 1791 to the present, however, the First Amendment
has permitted restrictions upon the content of speech in a few limited areas,
and has never included a freedom to disregard these traditional limitations.”
Stevens, 559 U.S. at 468. “These limited areas—such as obscenity, incitement,
and fighting words—represent well-defined and narrowly limited classes of
speech, the prevention and punishment of which has never been thought to
raise any constitutional problem.” Brown v. Entm’t Merchants Ass’n, 131 S.
Ct. 2729, 2733 (2011) (internal quotation marks and citations omitted).
      In Brown, the Supreme Court specifically rejected the argument that
state officials retain a broad “free-floating power” to create whole new
categories of unprotected speech that are applicable solely to minors, even if
such speech is deemed harmful in the eyes of the government. Id. at 2735–36.
In that case, the Court struck down as violative of the First Amendment a
California law that prohibited the sale or rental of violent video games to
minors. Id. at 2732-33. Specifically, the law proscribed the sale or rental to

                                      59
    Case: 12-60264       Document: 00513162565          Page: 60     Date Filed: 08/20/2015


                                       No. 12-60264

minors of video “games ‘in which the range of options available to a player
includes killing, maiming, dismembering, or sexually assaulting an image of a
human being, if those acts are depicted’ in a manner that ‘[a] reasonable
person, considering the game as a whole, would find appeals to a deviant or
morbid interest of minors,’ that is ‘patently offensive to prevailing standards
in the community as to what is suitable for minors,’ and that ‘causes the game,
as a whole, to lack serious literary, artistic, political, or scientific value for
minors.’”    Id. (quoting Cal. Civ. Code. Ann. § 1746(d)(1)(A)).                 California
purportedly enacted the law based on its legislative judgment, which it claimed
was supported by research, that such games were harmful to children. Id. at
2738-39. In defending the law, California argued, inter alia, that the First
Amendment permitted it “to create a wholly new category of content-based
regulation that is permitted only for speech directed at children”—viz.,
“violent” speech as defined above that lacked “serious literary, artistic,
political, or scientific value for minors.” Id. at 2733–35.
       In a strongly worded opinion by Justice Scalia, the Supreme Court
rejected California’s arguments and struck down the law. Concluding that its
recent decision in United States v. Stevens, 559 U.S. 460 (2010), 9 controlled the


       9   In Stevens, the United States government had attempted to leverage similar
arguments in defending a federal statute banning depictions of animal cruelty. 559 U.S. at
468-69. The United States argued that “depictions of animal cruelty” should be added to the
list of categories of unprotected speech, alongside obscenity, incitement, and defamation. Id.
However, because there was no “tradition excluding depictions of animal cruelty from ‘the
freedom of speech’ codified in the First Amendment,” the Court refused to create a new
category of unprotected speech for such depictions. Id. The Court also explicitly rejected “as
startling and dangerous” the government’s contention that it could create new categories of
unprotected speech by applying a “simple balancing test” that weighs the value of a particular
type of speech against its social costs. Id. at 470. According to the Court,
       [t]he First Amendment’s guarantee of free speech does not extend only to
       categories of speech that survive an ad hoc balancing of relative social costs
       and benefits. The First Amendment itself reflects a judgment by the American
       people that the benefits of its restrictions on the Government outweigh the
                                             60
    Case: 12-60264       Document: 00513162565          Page: 61     Date Filed: 08/20/2015


                                       No. 12-60264

outcome of the case, the Court held that California could not defend its law by
analogizing the violent speech at issue to the obscenity exception to the First
Amendment because its prior “cases have been clear that the obscenity
exception . . . does not cover whatever a legislature finds shocking, but only
depictions of sexual conduct.” Id. at 2734. More critically, however, the Court
outright rejected California’s argument that the First Amendment permitted
the state “to create a wholly new category of content-based regulation,” i.e.,
speech containing violent imagery, “that is permissible only for speech directed
at children.” Id. at 2735. Although acknowledging that the state “possesses
legitimate power to protect children from harm,” the Court concluded that such
power “does not include a free-floating power to restrict the ideas to which
children may be exposed.” Id. at 2736. Further, while noting that California’s
argument would “fare better if there were a longstanding tradition in this
country of specially restricting children’s access to depictions of violence,” the
Court observed that there was no such tradition, as evidenced by the extent of
violence contained in common children’s stories (e.g., Hansel and Gretel) and
high school reading lists (e.g., the description in “Lord of the Flies” of a
schoolboy who is savagely murdered by other children).                       Id. at 2736.
Accordingly, as in Stevens, because there was no “longstanding tradition” of
prohibiting minors’ participation in speech containing violent imagery, the
Court refused to hold that such speech is categorically exempted from First
Amendment protection. Id. at 2736-38.


       cost. Our Constitution forecloses any attempt to revise that judgment simply
       on the basis that some speech is not worth it.
Id. A subsequent, much more narrow version of the statute at issue in Stevens, was upheld
by our court. United States v. Richards, 755 F.3d 269, 271, 279 (5th Cir. 2014) (discussing
history of 18 U.S.C. § 48 and upholding version that proscribed only “unprotected obscenity”),
cert. denied, 135 S. Ct. 1546 (2015).


                                             61
    Case: 12-60264       Document: 00513162565          Page: 62     Date Filed: 08/20/2015


                                       No. 12-60264

       Applying these principles to the instant case, Brown represents a forceful
reaffirmation by the Court that the First Amendment applies to minors, 10 id.
at 2735, and that the government may only restrict that constitutional right in
“narrow and well-defined circumstances,” id. at 2736 (citing Erznoznik, 422
U.S. at 212–13). Indeed, after Brown, it cannot seriously be contested that
minors enjoy the First Amendment right to engage in speech containing violent
imagery when they are at home, away from school, so long as that speech does
not rise to the level of a true threat, incitement or fighting words. See id. at
2736-38 (holding that speech containing violent imagery is protected under the
First Amendment, even for minors). Nevertheless, the majority opinion wholly
fails to reckon with these important statements by the Court. Instead, by
simply assuming that all children speak “qua students,” its legal analysis
begins with the false premise that the speech at issue constitutes “student
speech” that must be “tempered in the light of a school official’s duty” to teach
students appropriate behavior.            See Maj. Op. p. 14 (discussing the First
Amendment rights of “[s]tudents qua students”). But the Supreme Court has
never suggested that minors’ constitutional rights outside of school are
somehow qualified if they coincidentally are enrolled in a public school. To the
contrary, Brown evinces that the majority opinion instead should have begun



       10  In so holding, the Court also explicitly rejected Justice Thomas’ contention in his
dissent that minors have no right to speak absent their parents’ consent. Id. at 2736 n.3
(noting that Justice Thomas “cites no case, state or federal, supporting this view, and to our
knowledge there is none”). Although conceding that the government may have authority to
enforce parental prohibitions in certain circumstances (e.g., forcing concert promoters not to
admit minors whose parents have forbidden them from attending), the Court nevertheless
observed that “it does not follow that the state has the power to prevent children from hearing
or saying anything without their parents’ prior consent. The latter would mean, for example,
that it could be made criminal to admit persons under 18 to a political rally without their
parents’ prior written consent—even a political rally in support of laws against corporal
punishment of children, or laws in favor of greater rights for minors.” Id. (emphasis in
original).
                                             62
   Case: 12-60264     Document: 00513162565     Page: 63   Date Filed: 08/20/2015


                                 No. 12-60264

its analysis from the basic premise that children are entitled to “significant”
First Amendment rights. 131 S. Ct. at 2735–36.
      Further, Brown and Stevens illuminate the error in the majority
opinion’s decision to proclaim an entirely new, content-based restriction on
students’ First Amendment rights.           Although acknowledging that the
government has certain powers to protect children from harm, the Supreme
Court in Brown expressly held that this “does not include a free-floating power
to restrict the ideas to which children may be exposed.” 131 S. Ct. at 2736. In
so holding, the Court echoed the principles announced in Stevens and rejected
the argument that the state is empowered to carve out new “categorical
exemptions” to the First Amendment’s protections (e.g., obscenity) that are
solely applicable to minors absent a “longstanding tradition” of restricting such
speech. Id. In direct contradiction to these principles, however, the majority
opinion here affords state officials with precisely such a “free-floating power”
by effectively permitting them to regulate an unprecedented and content-based
category of speech, i.e., “threatening,” “harassing,” and “intimidating” speech
that is directed at the school community. Yet, the majority opinion cites no
“longstanding tradition” in this country of “specially restricting” children’s
ability to engage off campus in “threatening,” “harassing,” or “intimidating”
speech. Nor could it. See id. (“California’s argument would fare better if there
were a longstanding tradition in this country of specially restricting children’s
access to depictions of violence, but there is none.”); Stevens, 559 U.S. at 469
(“But we are unaware of any similar tradition excluding depictions of animal
cruelty from ‘the freedom of speech’ codified in the First Amendment, and the
Government points us to none.”). To the extent the majority opinion posits this




                                       63
    Case: 12-60264     Document: 00513162565      Page: 64    Date Filed: 08/20/2015


                                   No. 12-60264

category of speech is without redeeming social value 11 or that its risks
outweigh its costs, the Supreme Court has flatly rejected such a rationale for
carving out new categories of unprotected speech. See Stevens, 559 U.S. at 470
(“The First Amendment’s guarantee of free speech does not extend only to
categories of speech that survive an ad hoc balancing of relative social costs
and benefits.”). In this connection, the Court in Brown likewise held that
majoritarian abhorrence for a category of speech (i.e., violent speech) will not
justify a categorical restriction upon that type of speech.     See Brown, 131 S.
Ct. at 2733 (“Under our Constitution, esthetic and moral judgments about art
and literature . . . are for the individual to make, not for the Government to
decree, even with the mandate or approval of a majority.” (internal quotation
marks and citation omitted)). Moreover, contrary to the majority opinion’s
approach, the Supreme Court in both Brown and Stevens emphasized that the
“historic and traditional categories” of unprotected speech (e.g., fighting words,
obscenity) are “well defined and narrowly limited.” See Brown, 131 S. Ct. at
2733; Stevens, 559 U.S. at 468-69. Here, far from announcing a “narrow” or
“well defined” restriction on speech, the majority opinion simply declares that
schools may regulate off-campus student speech that its invented layperson
might consider “threatening,” “harassing,” or “intimidating.”           As detailed
below, the breadth of these content-based restrictions will leave students to
speak at their own peril away from school, because school officials will be
unconstrained due to the majority opinion’s failure to provide any specific or
determinate definition of “threatening,” “harassing,” or “intimidating.”




      11  However, as explained above, Bell’s speech clearly had “social value” as it
constituted speech on a matter of public concern.
                                         64
    Case: 12-60264       Document: 00513162565          Page: 65     Date Filed: 08/20/2015


                                       No. 12-60264

                                             B.
       The Court’s opinion in Reno v. American Civil Liberties Union, 521 U.S.
844 (1997), further reveals the flaws in the majority opinion’s holding that
schools may regulate students’ off-campus online speech, like Bell’s. Reno was
the first significant First Amendment case specifically pertaining to the
Internet to reach the Supreme Court, and concerned a facial challenge to a
congressional statute, the Communications Decency Act of 1996 (“CDA”),
which was aimed at protecting minors from “indecent” and “patently offensive”
material on the Internet by prohibiting the transmission of those materials to
minors. 521 U.S. at 858-59. In striking down the CDA as violative of the First
Amendment, the Court articulated a number of principles that are directly
pertinent to the instant case.
       First, Reno reveals that the majority opinion here is in error in
concluding that the advent of the Internet and other technologies necessitates
expanding schools’ authority to regulate students’ off-campus speech. See Maj.
Op. p. 19. In direct contradiction to the majority opinion’s logic, the Court in
Reno held that Supreme Court precedents “provide no basis for qualifying the
level of First Amendment scrutiny that should be applied to [the Internet].”
Id. at 870. Although the Court previously had recognized that special factors
justify greater regulation of speech expressed in broadcast media, see, e.g., FCC
v. Pacifica Foundation, 438 U.S. 726 (1978), the Court explicitly found that
“[t]hose factors are not present in cyberspace.”              Reno, 521 U.S. at 868. 12



       12The Court in Brown echoed this principle in observing that government should not
be afforded greater deference to restrict speech when new communication technologies
emerge. 131 S. Ct. at 2733 (“[W]hatever the challenges of applying the Constitution to ever-
advancing technology, ‘the basic principles of freedom of speech and the press, like the First
Amendment’s command, do not vary’ when a new and different medium for communication
appears.”) (quoting Joseph Burstyn, Inc. v. Wilson, 343 U.S. 495, 503 (1952)); accord Citizens
United v. Federal Election Comm’n, 558 U.S. 310, 326 (2010) (“Courts, too, are bound by the
                                             65
    Case: 12-60264      Document: 00513162565        Page: 66    Date Filed: 08/20/2015


                                    No. 12-60264

Nevertheless, the majority opinion overlooks these unequivocal statements by
the Supreme Court. See, e.g., Maj. Op. p. 19 (concluding that “[t]he advent of
[the Internet and other] technologies and their sweeping adoption by students
present new and evolving challenges for school administrators, confounding
previously delineated boundaries of permissible regulations”).
      In addition, the Court’s analysis in Reno reveals how the majority
opinion’s ill-devised framework for regulating minors’ off-campus Internet
speech would be too vague altogether for the First Amendment to tolerate. The
Court in Reno took special issue with the vagueness of the terms that the CDA
utilized to describe the proscribed speech. Id. at 871. For example, the Court
emphasized that the statute did not define either “indecent” material or
material that “in context, depicts or describes, in terms patently offensive as
measured by contemporary community standards, sexual or excretory
activities or organs.” Id. As the Court observed, “[g]iven the absence of a
definition of either term, this difference in language will provoke uncertainty
among speakers about how the two standards relate to each other and just
what they mean. Could a speaker confidently assume that a serious discussion
about birth control practices, homosexuality, the First Amendment issues
raised by the Appendix to our Pacifica opinion, or the consequences of prison
rape would not violate the CDA?” Id.
      Similar vagueness concerns drove Justice Alito to conclude that the
California “violent video game” regulation in Brown violated the Constitution.
Brown, 131 S. Ct. at 2743-46 (Alito, J., joined by Roberts, C.J., concurring in
the judgment). As Justice Alito observed, one of the elements defining the



First Amendment. We must decline to draw, and then redraw, constitutional lines based on
the particular media or technology used to disseminate political speech from a particular
speaker.”).
                                           66
   Case: 12-60264     Document: 00513162565      Page: 67   Date Filed: 08/20/2015


                                  No. 12-60264

proscribed violent video games was whether a “reasonable person, considering
[a] game as a whole,” would find that it “appeals to a deviant or morbid interest
of minors.” Id. at 2745. However, as Justice Alito observed, the “prevalence of
violent depictions in children’s literature and entertainment creates numerous
opportunities for reasonable people to disagree about which depictions may
excite ‘deviant’ or ‘morbid’ impulses.” Id. at 2746.
      Here, the en banc majority opinion similarly announces a new,
categorical restriction upon students’ off-campus speech that fails to “give
people of ordinary intelligence fair notice of what is prohibited.” See id. at
2743. Specifically, the majority opinion holds that school officials may punish
students’ off-campus speech when (i) it is intended to be heard by the school
community; (ii) could be perceived by a layperson as “threatening,” harassing,”
and “intimidating,”; and (iii) satisfies the Tinker “substantial-disruption”
framework. See Maj. Op. pp. 25–26. As with the statute struck down in Reno,
however, each one of these three prongs to the majority opinion’s framework
contains defects that fail to provide students, like Bell, with adequate notice of
when their off-campus speech crosses the critical line between protected and
punishable expression. First, the majority opinion’s focus on whether the
student “intended” his speech to reach the school community significantly
burdens the ability of students to engage in online speech, because virtually
any speech on the Internet can reach members of the school community. See
Reno, 521 U.S. at 870 (observing that the Internet permits “any person . . . [to]
become a town crier with a voice that resonates farther than it could from any
soapbox”). How, then, can a student be certain that his off-campus blog posting
will not be read by members of the school community and thereby be deemed
by school officials to be “intentionally direct[ed] at the school community”? As
a result of the ambiguities in the majority opinion’s framework, he simply

                                       67
    Case: 12-60264       Document: 00513162565          Page: 68     Date Filed: 08/20/2015


                                       No. 12-60264

cannot.     See id. (“Through the use of Web pages, mail exploders, and
newsgroups, the same individual can become a pamphleteer.”).
       Second,     the     majority     opinion’s     “threatening,       harassing,      and
intimidating” test suffers from the precise same ambiguities that drove the
Court to strike down the CDA in Reno. As with the CDA, the majority opinion
fails to provide any meaningful definition of what constitutes “threatening,”
“harassing,” or “intimidating” speech. Rather, the majority opinion merely
concludes that if a “layperson would understand” 13 speech to qualify as
“threatening,” “harassing,” and “intimidating,” then that speech is regulable
under Tinker. In so holding, the majority opinion fails to apprehend that
reasonable minds may differ about when speech qualifies as “threatening,”
harassing,” or “intimidating.”          As the Supreme Court’s First Amendment
precedents make clear, “it is . . . often true that one man’s vulgarity is another’s
lyric,” Cohen v. California, 403 U.S. 15, 25 (1971), and that the very same
words may simultaneously be perceived as repulsive to some and political to
others, see Snyder, 562 U.S. at 444–45 (“Westboro may have chosen the picket
location to increase publicity for its views, and its speech may have been
particularly hurtful to Snyder. That does not mean that its speech should be
afforded less than full First Amendment protection under the circumstances of


       13 Unfortunately, the majority opinion provides virtually no details about the identity
of its apocryphal layperson. In any event, I am dubious that a school board may punish
students for making statements at home and on the Internet that the most sensitive of
listeners in society would find to be “threatening,” “harassing,” or “intimidating.” See
Ashcroft, 542 U.S. at 674 (Stevens, J. concurring) (“I continue to believe that the Government
may not penalize speakers for making available to the general World Wide Web audience
that which the least tolerant communities in America deem unfit for their children’s
consumption.”). Nevertheless, by permitting school officials to punish off-campus speech like
Bell’s pursuant to Tinker, the majority opinion announces a precedent whereby the First
Amendment rights of minors outside of school are “only . . . as strong as the weakest, or at
least the most thin-skinned, listener in a crowd.” Cuff ex re. B.C. v. Valley Cent. Sch. Dist.,
677 F.3d 109, 120 (2d Cir. 2012) (Pooler, J., dissenting).

                                              68
    Case: 12-60264      Document: 00513162565        Page: 69    Date Filed: 08/20/2015


                                    No. 12-60264

this case.”). Thus, “[g]iven the vague contours of the coverage of the [majority
opinion’s framework], it [will] unquestionably silence[] some speakers whose
messages would be entitled to constitutional protection.” Reno, 521 U.S. at
874.
       Third, the aforementioned concerns are exacerbated by the fact that the
Tinker standard itself could be viewed as somewhat vague. 14 Tinker permits
schools to regulate on-campus expressive activities not only when the speech,
in fact, causes a substantial disruption, but also when school officials can
“reasonably forecast” such a disruption, Tinker, 393 U.S. at 514.                If this
standard were applied off campus, how can a student or a student’s parents
know with any degree of certainty when off-campus online speech can be
“forecasted” to cause a “substantial disruption”? Although Tinker is not a
completely toothless standard, see A.M. ex rel. McAllum v. Cash, 585 F.3d 214,
221 (5th Cir. 2009), its framework inherently requires guesswork about how a
third-party school official will prophesize over the effect of speech. Thus, in
light of the majority opinion, before a student drafts an email or writes a blog
entry, he hereinafter will be required to conjecture over whether his online
speech might cause a “disruption” that is “substantial” in the eyes of school
officials, or, alternatively, whether a school official might reasonably portend
that a substantial disruption might happen. In this way, the majority opinion
erroneously defines the contours of protected speech with reference to the
potential reactions of listeners. See Beckerman v. City of Tupelo, 664 F.2d 502,
509 (5th Cir. 1981) (observing that the Supreme Court’s cases concerning the
“hecklers’ veto” show that it “is not acceptable for the state to prevent a speaker


       14As explained below, this framework makes sense for student speech occurring on
campus, where school officials have competing interests in maintaining conduct in the
schools. However, this standard is inappropriate where, as here, the school’s interest is
comparatively attenuated.
                                           69
    Case: 12-60264      Document: 00513162565    Page: 70      Date Filed: 08/20/2015


                                  No. 12-60264

from exercising his constitutional rights because of the reaction to him by
others”).
      What will be the direct consequence of these various layers of vagueness
upon students’ First Amendment freedoms? “[I]t will operate[] to chill or
suppress the exercise of those freedoms by reason of vague terms or overbroad
coverage.” See Nevada Comm’n on Ethics v. Carrigan, 131 S. Ct. 2343, 2353
(2011) (Kennedy, J. concurring). Indeed, for students, whose performance at
school largely determines their fate in the future, even the specter of
punishment will likely deter them from engaging in off-campus expression that
could be deemed controversial or hurtful to school officials. Accord Reno, 521
U.S. at 871–72 (“The vagueness of such a regulation raises special First
Amendment concerns because of its obvious chilling effect on free speech.”).
Such a burden on student’s expressive activities simply cannot be reconciled
with the long-established principle that “the point of all speech protection . . .
is to shield [from censorship] just those choices of content that in someone’s
eyes are misguided, or even hurtful.” Hurley v. Irish–American Gay, Lesbian
and Bisexual Group of Boston, Inc., 515 U.S. 557, 574 (1995).
                                       C.
      Further, by adopting a rule that focuses on whether a “layperson” would
perceive Bell’s speech as “threatening,” “harassing,” and “intimidating,” the
majority opinion also ignores Supreme Court case law that demands a more
burdensome showing upon the government before levying penalties upon a
speaker based on the content of his speech.
      Amongst     the    most   consistent   principles   of    First   Amendment
jurisprudence has been the need for “[e]xacting proof requirements” before
imposing liability for speech. See Illinois ex rel. Madigan v. Telemarketing
Associates, Inc., 538 U.S. 600, 620 (2003). For example, the Supreme Court

                                       70
   Case: 12-60264     Document: 00513162565     Page: 71   Date Filed: 08/20/2015


                                 No. 12-60264

has explicitly rejected arguments permitting tort liability to be imposed for
speech pertaining to public figures simply because it “is patently offensive and
is intended to inflict emotional injury.” Falwell, 485 U.S. at 50. Rather, in
order to “give adequate ‘breathing space’ to the freedoms protected by the First
Amendment,” the Court has held that a public figure must prove not only
falsity but also actual malice. Id. at 56. Similarly, in the criminal context,
“mens rea requirements . . . provide ‘breathing room’ for more valuable speech
by reducing an honest speaker’s fear that he may accidentally incur liability
for speaking.” United States v. Alvarez, 132 S. Ct. 2537, 2553 (2012) (Breyer,
J., concurring in the judgment). Thus, in Brandenburg v. Ohio, 395 U.S. 444
(1969), the Supreme Court reversed the conviction of a Ku Klux Klan leader
for threatening “revengeance” if the “suppression” of the white race continued,
relying on “the principle that the constitutional guarantees of free speech and
free press do not permit a State to forbid or proscribe advocacy of the use of
force or of law violation except where such advocacy is directed to inciting or
producing imminent lawless action and is likely to incite or produce such
action.” Id. at 447 (emphasis added); see also Noto v. United States, 367 U.S.
290, 297–98 (1961) (“[T]he mere abstract teaching of . . . the moral propriety or
even moral necessity for a resort to force and violence, is not the same as
preparing a group for violent action and steeling it to such action.”).
Subsequently, the Court applied Brandenberg’s focus on the “intent” of the
speaker to hold that a speaker may not be held liable for damages in a civil
case even when his remarks “might have been understood . . . as intending to
create a fear of violence.” N.A.A.C.P. v. Claiborne Hardware Co., 458 U.S. 886,
904, 927 (1982) (emphasis added).
      Applying these well-established First Amendment principles, the
Supreme Court in Virginia v. Black, 538 U.S. 343 (2003), struck down a

                                       71
   Case: 12-60264     Document: 00513162565      Page: 72   Date Filed: 08/20/2015


                                  No. 12-60264

Virginia statute that criminalized burning a cross in public “with the intent of
intimidating any person,” and which provided that the public burning of a cross
“shall be prima facie evidence of an intent to intimidate.” Id. at 347–48.
Although cross burning is “widely viewed as a signal of impending terror,” id.
at 391 (Thomas, J., concurring), “in light of [its] long and pernicious history as
a signal of impending violence,” id. at 363 (opinion of O’Connor, J.), a plurality
of the Court held that a subjective intent requirement was necessary in order
to distinguish “constitutionally proscribable intimidation” from “core political
speech,” id. at 365–66. “Intimidation in the constitutionally proscribable sense
of the word is a type of true threat, where a speaker directs a threat to a person
or group of persons with the intent of placing the victim in fear of bodily harm
or death.” Id. at 360 (emphasis added). As the plurality explained, the prima
facie evidence provision of the statute was facially unconstitutional because it
“ignore[d] all the contextual factors that are necessary to decide whether a
particular cross burning was intended to intimidate. The First Amendment
does not permit such a short cut.” Id. at 367. In other words, the prima facie
evidence provision “strip[ped] away the very reason a state may ban cross
burning with the intent to intimidate.” Id. at 365.
      Recently, in Elonis v. United States, 135 S. Ct. 2001 (2015), the Supreme
Court was presented with the opportunity to revisit its reasoning in Virginia
v. Black and clarify whether or not the First Amendment requires a speaker to
have a “subjective intent” to threaten an individual before the government can
impose criminal penalties for a threat. Id. at 2004 (“The question is whether
[18 U.S.C. § 875(c)] . . . requires that the defendant be aware of the threatening
nature of the communication, and—if not—whether the First Amendment
requires such a showing.”). The Court, however, avoided this constitutional
question by deciding the case on narrower grounds, viz., that a jury instruction

                                       72
    Case: 12-60264    Document: 00513162565      Page: 73    Date Filed: 08/20/2015


                                  No. 12-60264

explaining that petitioner could be convicted upon a showing of negligence was
inconsistent with the statute’s implicit mens rea requirement. Id. at 2012
(“The jury was instructed that the Government need only prove that a
reasonable person would regard Elonis’s communications as threats, and that
was error. . . . Given our disposition, it is not necessary to consider any First
Amendment issues.”).         Specifically, the Court outright rejected the
government’s contention that the statute permitted petitioner to be convicted
if he (i) knew the “contents and context” of his speech and (ii) “a reasonable
person would have recognized that the [speech] would be read as genuine
threats.” Id. at 2011. While recognizing that such a “‘reasonable person’
standard is a familiar feature of civil liability in tort law,” the Court concluded
that the standard is “inconsistent with the conventional requirement for
criminal conduct—awareness of some wrong doing.” Id. (internal quotation
marks omitted).
      Applying the foregoing principles to the instant case, the majority
opinion errs by making the scope of Bell’s First Amendment rights outside of
school contingent upon whether a “layperson” might interpret his speech to be
“threatening,” “harassing,” and “intimidating,” see Maj. Op. pp. 26–27, and
whether a school official might “reasonably” forecast a substantial disruption
based on his speech, see Maj. Op. pp. 30–31. The majority opinion’s test
effectively amounts to the very kind of negligence standard that the Supreme
Court has rejected for determining whether a speaker may be held liable on
the basis of his words. See, e.g., Claiborne Hardware Co., 458 U.S. at 928–29;
Brandenburg, 395 U.S. at 447. Further, by permitting Bell to be punished
solely on the basis that a third-party might consider his speech “intimidating”
or “threatening,” the majority opinion ignores the Court’s explanation in Black
that “[i]ntimidation in the constitutionally proscribable sense of the word is a

                                        73
    Case: 12-60264    Document: 00513162565      Page: 74   Date Filed: 08/20/2015


                                  No. 12-60264

type of true threat, where a speaker directs a threat to a person or group of
persons with the intent of placing the victim in fear of bodily harm or death.”
538 U.S. at 360 (emphasis added). Instead, perhaps conceding sub silentio that
Bell’s speech does not satisfy the demanding “true threat” standard described
in Black, the majority opinion circumvents this issue altogether by creating an
entirely new and diluted test that renders speech unprotected so long as its
invented layperson might view the speech as “intimidating,” “harassing,” and
“threatening,” despite the fact that such speech does not constitute a “true
threat.” See Bell v. Itawamba Cnty. Sch. Bd., 774 F.3d 280, 300–03 (5th Cir.
2014) (explaining that Bell’s song did not constitute a “true threat,” “as
evidenced by, inter alia, its public broadcast as a rap song, its conditional
nature, and the reactions of its listeners”). Moreover, the majority opinion’s
approach is especially problematic in light of the critical fact that Bell’s speech
addresses a matter of public concern. In cases involving speech addressing
public figures and matters of public import, the Court has consistently applied
a stricter evidentiary burden before permitting liability to be imposed on a
speaker on the basis of his speech. See, e.g., Falwell, 485 U.S. at 56 (holding
that “public figures and public officials” must prove “actual malice” in addition
to falsity before recovering for intentional infliction of emotional distress on
the basis of speech directed at them); Sullivan, 376 U.S. at 279–80 (holding
that the First Amendment “prohibits a public official from recovering damages
for a defamatory falsehood relating to his official conduct unless he proves that
the statement was made with ‘actual malice’”). Here, in sharp contrast, the
majority opinion announces a constitutional rule whereby students, like Bell,
may be held liable for their off-campus speech that criticizes official misconduct
based largely on the reactions of the very officials in question or the perception
of the majority opinion’s invented “layperson.” Such a flimsy standard simply

                                        74
    Case: 12-60264     Document: 00513162565      Page: 75   Date Filed: 08/20/2015


                                   No. 12-60264

cannot be squared with the foregoing First Amendment precedents. See also
Pacifica Foundation, 438 U.S. at 745–46 (“[T]he fact that society may find
speech offensive is not a sufficient reason for suppressing it. Indeed, if it is the
speaker’s opinion that gives offense, that consequence is a reason for according
it constitutional protection.”).
                                        III.
      In ultimately holding that the Tinker framework applies to off-campus
speech like Bell’s, the majority opinion ignores that Tinker’s holding and its
sui generis “substantial-disruption” framework are expressly grounded in “the
special characteristics of the school environment.” Tinker v. Des Moines Indep.
Cmty. Sch. Dist., 393 U.S. 503, 506 (1969). In Tinker, the Court confronted the
question whether school officials may, consistent with the First Amendment,
restrict students’ expressive activities that occur at school. Id. Specifically,
the students in Tinker were suspended for wearing to school armbands that
expressed their opposition to the Vietnam War. Id. at 504. While recognizing
that students do not “shed their constitutional rights to freedom of speech or
expression at the schoolhouse gate,” id. at 506, the Court also observed that
students’ exercise of their First Amendment rights at school must be calibrated
against the competing need of school officials “to prescribe and control conduct
in the schools,” id. at 507 (emphasis added). To reconcile the interests at stake
that may collide when student speech occurs on campus, the Court articulated
a rule that has become the lodestar for evaluating the scope of students’ on-
campus First Amendment rights ever since: while on campus, a student is free
to “express his opinions, even on controversial subjects, if he does so without
‘materially and substantially interfer(ing) with the requirements of
appropriate discipline in the operation of the school’ and without colliding with



                                        75
    Case: 12-60264     Document: 00513162565      Page: 76    Date Filed: 08/20/2015


                                   No. 12-60264

the rights of others.” Id. at 513 (quoting Burnside v. Byars, 363 F.2d 744, 749
(5th Cir. 1966)).
      The Supreme Court’s holding in Tinker is expressly based upon the
“special characteristics of the school environment,” id. at 506, and the need to
defer to school officials’ authority “to prescribe and control conduct in the
schools,” id. at 507.     Indeed, the very analytic content of the resulting
“substantial-disruption” framework evinces that the Court was solely
concerned with the potentially disruptive consequences of speech by students
that occurs on campus, where school officials and fellow students may be
directly affected. See, e.g., id. at 514 (“[The students] neither interrupted
school activities nor sought to intrude in the school affairs or the lives of others.
They caused discussion outside of the classrooms, but no interference with
work and no disorder.”).      Moreover, the Court’s later school-speech cases
emphasize that the Tinker framework is limited to speech occurring within the
school environment. For example, according to the Court’s decision in Bethel
School District No. 403 v. Fraser, 478 U.S. 675 (1986), Tinker rests on the
premise that “the constitutional rights of students in public schools are not
automatically coextensive with the rights of adults in other settings.” Id. at
682 (emphasis added); see also id. at 688 n.1 (Brennan J., concurring in
judgment) (stating that the Court’s student-speech precedents “obviously do
not [apply] outside of the school environment” and also observing that if the
plaintiff in Fraser “had given the speech [for which he was punished] outside
of the school environment, he could not have been penalized simply because
[school] officials considered his language to be inappropriate”). Subsequently,
in Hazelwood School District v. Kuhlmeier, 484 U.S. 260 (1988), the Court
described its decision in Tinker as “address[ing] educators’ ability to silence a
student’s personal expression that happens to occur on the school premises.”

                                         76
    Case: 12-60264      Document: 00513162565         Page: 77    Date Filed: 08/20/2015


                                     No. 12-60264

Id. at 271 (emphasis added); see also id. at 266 (observing that schools may
regulate some on-campus speech “even though the government could not
censor similar speech outside the school”).
      Most recently, in Morse, Justice Alito’s controlling concurrence observed
that Tinker allows school officials to regulate “in-school student speech . . . in
a way that would not be constitutional in other settings.” 551 U.S. at 422
(Alito, J. concurring).      Justice Alito further emphasized the historically
significant distinction between on-campus and off-campus expression by
comparing the unique harms of speech that occurs within the schoolyard as
opposed to outside of school: “School attendance can expose students to threats
to their physical safety that they would not otherwise face. Outside of school,
parents can attempt to protect their children in many ways and may take steps
to monitor and exercise control over the persons with whom their children
associate.” Id. at 424 (Alito, J. concurring). In this regard, Justice Alito also
rejected the contention that school officials “stand in the shoes of the students’
parents,” explaining that “[i]t is a dangerous fiction to pretend that parents
simply delegate their authority—including their authority to determine what
their children may say and hear—to public school authorities.” Id. Further,
Justice Alito observed that he joined the majority opinion on the understanding
that the Court’s holding does not justify “any other speech restriction” based
on the “special characteristics” of the school environment beyond those already
recognized in the Court’s prior student-speech cases. Id. at 423. Indeed, in
narrowly limiting the reach of the Court’s holding, Justice Alito characterized
school officials’ regulation of the student-speech at issue in that case 15 as


      15 In Morse, the Court held that the First Amendment did not prevent school officials
from punishing a student who unfurled at a school-sanctioned event a banner that reasonably
could be perceived as promoting illegal drug use. 551 U.S. at 396. Notably, the majority
opinion in this case overstates Morse’s narrow holding by describing that holding as
                                            77
    Case: 12-60264       Document: 00513162565          Page: 78     Date Filed: 08/20/2015


                                       No. 12-60264

“standing at the far reaches of what the First Amendment permits.” Id. at 425.
As the foregoing demonstrates, Morse and the Court’s other post-Tinker
precedents make crystal clear what the majority opinion and some of our sister
circuits’ decisions 16 fail to follow: Tinker does not authorize school officials to
regulate student speech that occurs off campus and not at a school-sponsored
event, where the potential “collision” of interest upon which Tinker’s holding
pivots simply is not present.
       Further, even assuming arguendo, without deciding, schools possess
some authority to regulate students’ off-campus speech under certain
circumstances, the majority opinion errs in deeming the Tinker framework as
the appropriate standard to delineate the scope of that authority. In reaching
this conclusion, the majority opinion’s logic is flawed from the very start. The
majority opinion oddly begins its analysis by citing our opinion in Morgan v.
Swanson, 659 F.3d 359 (5th Cir. 2011) (en banc), for the proposition that the
threshold task facing the en banc court is “categorizing the student speech at
issue.” Id. at 375. Without ever mentioning that Morgan was a case involving




extending to “grave and unique threats to the physical safety of students, in particular speech
advocating illegal drug use.” See Maj. Op. p. 15 (emphasis added). Contrary to the majority
opinion’s description, Justice Alito’s concurrence explicitly stated that the Court’s holding
was limited to the specific speech at issue in that case, viz., speech advocating drug use at a
school event. See Morse, 551 U.S. at 425 (Alito, J. concurring).

       16 For example, in concluding that Tinker applies to off-campus speech, the Eighth
Circuit committed the same fundamental misreading of Tinker that the district court
committed in the instant case. D.J.M. ex rel D.M. v. Hannibal Pub. Sch. Dist. No. 60, 647
F.3d 754, 765 (8th Cir. 2011). Specifically, the Eighth Circuit read wholly out of context the
Court’s statement in Tinker that schools may regulate student speech “in class or out of it,”
393 U.S. at 513 (emphasis added), in order to hold that the school district in that case was
permitted to punish a student for his off-campus online speech pursuant to Tinker’s
substantial-disruption framework. The majority opinion likewise commits the same error in
emphasizing this very language in reasoning that Tinker applies to off-campus speech. See
Maj. Op. p. 15.

                                             78
    Case: 12-60264       Document: 00513162565         Page: 79     Date Filed: 08/20/2015


                                      No. 12-60264

qualified immunity for school officials’ suppression of on-campus speech, 17 the
majority opinion then proceeds to determine whether it should evaluate Bell’s
claim under the Tinker framework or under one of the other categorical
exemptions for student speech that the Supreme Court or this court has
recognized. See Maj. Op. pp. 17–18. Then, after determining that the School
Board here did not punish Bell because his speech was lewd (Fraser) or school-
sponsored (Hazelwood) or threatened a Columbine-style mass shooting
(Ponce), the majority opinion summarily concludes via process-of-elimination
that the Tinker framework must be the appropriate framework for evaluating
whether Bell’s speech is protected or not. See Maj. Op. p. 18 (“We therefore
analyze Bell’s speech under Tinker.”). But the majority opinion suspiciously
neglects to note that not a single one of these precedents has ever been applied
by the Supreme Court or our Circuit 18 to regulate a student’s off-campus



       17The majority opinion in Morgan ultimately held that the school officials’ conduct of
prohibiting students from passing out religious messages on campus violated the
constitution. 659 F.3d at 364 (explaining that Judge Elrod’s opinion represented the majority
opinion on this point). However, the majority of the en banc court found that the right
announced was not “clearly established.” Id. The reason that “categorization” of the speech
was important in that case was because of Establishment Clause concerns if the speech could
be perceived as school-sponsored. Id. at 375. The analysis there has little to do with the
matters at issue here.

       18 The majority opinion mischaracterizes our precedents by suggesting that we
previously have held that Tinker applies to purely off-campus speech. See Maj. Op. pp. 15,
22. In Shanley, we held that school officials violated the First Amendment when they
punished students for selling underground newspapers “near but outside the school premises
on the sidewalk of an adjoining street, separated from the school by a parking lot.” 462 F.2d
at 964. Although we held that the speech in question did not meet the Tinker standard, id.
at 970, we did not hold that Tinker necessarily can be applied to uphold the punishment of a
student for purely off-campus speech.
       The same is true of our decision in Sullivan v. Houston Independent School District,
475 F.2d 1071 (5th Cir. 1973). In Sullivan, the court did not apply the Tinker substantial-
disruption test to assess whether school officials violated the First Amendment. The Sullivan
court recognized that there is nothing per se unreasonable about requiring a high school
student to submit written material to school authorities prior to distribution on campus or
resulting in a presence on campus, and that it could not be seriously urged that the school’s
                                             79
    Case: 12-60264        Document: 00513162565           Page: 80     Date Filed: 08/20/2015


                                        No. 12-60264

Internet speech, like Bell’s.           Nevertheless, the majority opinion simply
assumes that those precedents apply under these circumstances without first
conducting any meaningful analysis to justify its logic. In other words, by
comparing apples to oranges, the majority opinion puts the proverbial cart
before the horse.        Indeed, as explained above, the Tinker standard was
invented, in part, to counteract the consequences of speech that actually occurs
within the school environment and to take account of school officials’ competing
interest to “control conduct in the schools.”              See Tinker, 393 U.S. at 507.
Specifically, in Tinker, the competing state interest was in avoiding the
disruptive consequences of speech that occurs within school.                            See id.
Accordingly, the Supreme Court crafted a specific level of scrutiny (the
“substantial-disruption” test) to evaluate restrictions on speech within school
that strikes a balance between the competing interests at stake.                           Even
assuming arguendo schools had some authority to punish students’ off-campus
speech, it is therefore simply a non sequitur for the majority opinion to
reflexively assume that the same analysis should regulate the scope of schools’
authority to punish students’ expression off campus, where the consequences



prior submission rule is unconstitutionally vague or overbroad. 475 F.2d at 1076 (citing
Shanley, 462 F.2d at 960; Pervis v. LaMarque Indep. Sch. Dist., 466 F.2d 1054 (5th Cir.
1972)). Instead, the court held that the school principal had disciplined a student for failure
to comply with the school's rules requiring prior submission to the school principal of all
publications, not sponsored by the school, which were to be distributed on the campus or off
campus in a manner calculated to result in their presence on the campus. Id. at 1073, 1076.
The student was disciplined for twice selling newspapers at the entrance of the school
campus, to persons entering therein, without making prior submission of the papers, and for
using profanity towards the principal (“the common Anglo–Saxon vulgarism for sexual
intercourse”) and in the presence of the principal’s assistants (specifically, “I don't want to go
to this goddamn school anyway”). Id. at 1074. Thus, notwithstanding the Sullivan court’s
references to Tinker in that decision, that opinion did not hold that the Tinker substantial-
disruption test applies to off-campus speech.
        In sum, contrary to its suggestion that its decision logically follows from our prior
precedents, the majority’s opinion today is the first time our circuit has ever held that school
officials may punish students’ purely off-campus speech pursuant to the Tinker framework.
                                               80
   Case: 12-60264    Document: 00513162565      Page: 81   Date Filed: 08/20/2015


                                 No. 12-60264

of the speech in question and the constitutional interests at stake are simply
not the same as in Tinker.
      The majority opinion’s flawed logic in this regard stems naturally from
a more fundamental error: the majority opinion fails to take seriously the
significance of the various constitutional interests that are implicated by its
decision to expand Tinker’s reach. As detailed above, the particular facts of
this case principally concern the First Amendment right of students to speak
out on “matters of public concern” when they are away from school by utilizing
the unrivaled power of the Internet to make those messages heard.            But
narrowly focusing on this issue alone ignores the constellation of other
constitutional interests that the majority opinion will negatively impact. For
example, even when their off-campus expression does not have a “political” or
“religious” dimension, children still maintain “significant” First Amendment
rights, Brown, 131 S. Ct. at 2735–36, which indisputably include a right to
express disrespect or disdain for their teachers when they are off campus. See
Kime v. United States, 459 U.S. 949, 951 (1982) (“[T]he First Amendment does
not permit a legislature to require a person to show his respect for the flag by
saluting it. The same constitutional principle applies when the legislature,
instead of compelling respect for the flag, forbids disrespect.”). Further, for
purposes of the First Amendment, it is simply irrelevant whether prevailing
social mores deem a child’s disrespect for his teacher to be contemptible. “The
history of the law of free expression is one of vindication in cases involving
speech that many citizens may find shabby, offensive, or even ugly.” See
United States v. Playboy Entertainment Grp., 529 U.S. 803, 826 (2000).
      Moreover, the majority opinion’s extension of Tinker to off-campus
speech additionally burdens the long-established constitutional interest of
parents in the rearing of their children. The Supreme Court has “consistently

                                      81
    Case: 12-60264    Document: 00513162565       Page: 82   Date Filed: 08/20/2015


                                  No. 12-60264

recognized that the parents’ claim to authority in their own household to direct
the rearing of their children is basic in the structure of our society.” Ginsberg
v. New York, 390 U.S. 629, 639 (1968); see also, e.g., Troxel v. Granville, 530
U.S. 57, 65 (2000) (observing that “the interest of parents in the care, custody,
and control of their children . . . is perhaps the oldest of the fundamental liberty
interests recognized by the Court”); Pierce v. Soc’y of Sisters, 268 U.S. 510, 535
(1925) (“The child is not the mere creature of the state; those who nurture him
and direct his destiny have the right, coupled with the high duty, to recognize
and prepare him for additional obligations.”).        This fundamental right of
parents indisputably includes the right to inculcate their children with
ideologies and values that the state or mainstream society may consider
repugnant. See, e.g., Meyer v. Nebraska, 262 U.S. 390, 403 (1923) (holding that
a war-era law banning teaching of German language violated parents’
substantive due process rights); accord Morse, 551 U.S. at 424 (Alito, J.,
concurring) (observing that “[i]t is a dangerous fiction to pretend that parents
simply delegate their authority—including their authority to determine what
their children may say and hear—to public school authorities”). The majority
opinion’s extension of the Tinker framework will inevitably frustrate this
constitutional right, because school officials will hereinafter be empowered to
supplant parents’ control over their children’s off-campus speech that is critical
of their teachers.
      In addition, authorizing schools to regulate students’ off-campus speech
likewise burdens the constitutional interest of fellow citizens in hearing
students’ off-campus speech.      Courts have long recognized that the First
Amendment protects not only the right to speak but also the right to receive
speech from others. See, e.g., First Nat’l Bank of Bos. v. Bellotti, 435 U.S. 765,
783 (1978) (stating that the “First Amendment . . . afford[s] public access to

                                        82
    Case: 12-60264      Document: 00513162565        Page: 83     Date Filed: 08/20/2015


                                     No. 12-60264

discussion, debate, and the dissemination of information and ideas”); Martin
v. City of Struthers, 319 U.S. 141, 143 (1943) (explaining that the First
Amendment “embraces the right to distribute literature . . . and necessarily
protects the right to receive it”); Rossignol v. Voorhaar, 316 F.3d 516, 522 (4th
Cir. 2003) (“The First Amendment . . . protects both a speaker’s right to
communicate information and ideas to a broad audience and the intended
recipients’ right to receive that information and those ideas.” (emphasis in
original)).   The facts of the instant case poignantly illustrate how the
suppression of students’ off-campus speech will burden the First Amendment
right of other citizens to receive that speech. As detailed above, Bell authored
and publicized his rap song in an effort to raise awareness of a crucial issue to
members of his community, viz., the sexual harassment of female students by
male school officials. Receiving this information would be critically important
to community members, particularly parents of female students at Itawamba,
in order to ensure that such conduct ceased and did not recur. 19 Nevertheless,
by endorsing the School Board’s punishment of Bell, the majority’s opinion will
empower school officials to censor other students’ efforts to inform fellow
citizens of information that they have the right—and the urgent need—to
receive. Cf. Lamont v. Postmaster General, 381 U.S. 301, 308 (1965) (Brennan,
J. concurring) (“The dissemination of ideas can accomplish nothing if otherwise
willing addressees are not free to receive and consider them. It would be a
barren marketplace of ideas that had only sellers and no buyers.”).
      Exacerbating the violence committed against these constitutional
interests is the unprecedented amount of deference that the majority opinion


      19 As explained above, allegations that coaches sexually harassed students were
nothing new at Itawamba Agricultural High School when Bell composed his rap song. In
2009, Itawamba coach Bobby Hill was arrested and accused of sending sexually explicit text
messages to a minor student.
                                           83
    Case: 12-60264    Document: 00513162565      Page: 84     Date Filed: 08/20/2015


                                  No. 12-60264

affords school boards in disciplining off-campus speech pursuant to Tinker.
Again, Maj. Op. p. 27, and again, Maj. Op. p. 28, and again, Maj. Op. p. 29, the
majority opinion emphasizes the extent of “deference” that, in its view, courts
are required to provide school board disciplinary decisions under Tinker.
Contrary to the majority opinion’s approach, however, we do not “defer” to
schools in interpreting and applying the Constitution.             “The authority
possessed by the State to prescribe and enforce standards of conduct in its
schools, although concededly very broad, must be exercised consistently with
constitutional safeguards.” Goss v. Lopez, 419 U.S. 565, 574 (1975). Further,
while it is true that Tinker “is not a difficult burden,” Cash, 585 F.3d at 222
(internal quotation marks omitted), this is the very reason that we must not
apply Tinker to off-campus speech, like Bell’s. Otherwise, armed with the
comfort that courts will simply defer to their decisions, schools will largely have
carte blanche to regulate students’ off-campus speech, thus significantly
burdening not only the First Amendment rights of students but also the
constitutional rights of their parents and their listeners.
                                       IV.
      As explained above, the Supreme Court has not decided whether, or, if
so, under what circumstances, a public school may regulate students’ online,
off-campus speech, and it is not necessary or appropriate for the majority
opinion to anticipate such a decision here. That is because, even if Tinker were
applicable to the instant case, the evidence does not support the conclusion, as
would be required by Tinker, that Bell’s Internet-posted song substantially
disrupted the school’s work and discipline or that the school officials
reasonably could have forecasted that it would do so.
      In considering the School Board’s motion for summary judgment, we are
required to view the evidence in the light most favorable to Bell, the non-

                                        84
    Case: 12-60264         Document: 00513162565        Page: 85   Date Filed: 08/20/2015


                                         No. 12-60264

movant. See Tolan v. Cotton, 134 S. Ct. 1861, 1868 (2014) (per curiam). The
majority opinion, however, wholly disclaims this duty by ignoring material
facts and refusing to draw inferences in Bell’s favor—particularly those facts
and inferences clearly evincing that Bell’s song was not and could not be
regarded as a threat. For example, Bell has been an aspiring musician since
he was a young boy. He began writing lyrics as a child and started to pursue
a musical career in earnest while in his teens. Like many musical artists, Bell
has a stage name, “T-Bizzle,” and he regularly 20 records music in a professional
studio. Indeed, the very rap that gave rise to this case was recorded at a
recording studio off campus called “Get Real Entertainment” records. As he
explained to the Disciplinary Committee, Bell considers himself “an artist,”
and, as explained above, he originally composed and publicized the song in an
effort to “speak out” on and raise awareness of an important issue in his
community, i.e., sexual harassment of students. Moreover, consistent with his
musical aspirations, Bell explained that the version of the song posted to
YouTube was also intended to attract the attention of record labels. Further,
the screenshot of Bell’s Facebook page reveals that his friends who commented
on the song viewed it as the product of Bell’s musical talent as a rap musician
rather than a threat of violence (e.g., “Hey, don't forget me when you're famous”
and “Lol . . . been tellin you since we was little . . . you got all the talent in the
world . . .”). In addition, no one—neither Wildmon, Rainey, nor any other
teacher or school official—testified that s/he thought Bell, himself, subjectively
intended to cause anyone to fear that Bell personally would harm any person.
Nor was there any evidence that Bell was a dangerous person or that he had
ever engaged in violent or unlawful conduct. Although Bell in his rap song


      20   “Once a week,” if possible.

                                             85
    Case: 12-60264        Document: 00513162565          Page: 86     Date Filed: 08/20/2015


                                       No. 12-60264

referred to a firearm, the evidence does not reflect that Bell had ever owned,
possessed, or had any actual experience with firearms. Except for a single
tardiness, Bell had an unblemished school conduct record. These crucial facts
not only impeach the School Board’s contention that Bell’s song could
reasonably be perceived as a legitimate threat of violence, but also illuminate
the fallacies in the majority opinion’s comparison between this case and other
circuit decisions that have condoned punishment for intentionally violent
student speech. 21
       Moreover, the majority opinion likewise either ignores or glosses over
other relevant evidence tending to show that school officials did not consider
Bell’s song threatening but instead punished him merely because they did not
like the content of his speech. For example, during the closing remarks of the


       21 For example, the majority opinion compares Bell’s rap song to the potential violence
“signaled” in Ponce v. Socorro Independent School District, 508 F.3d 765 (5th Cir. 2007) and
LaVine v. Blaine School District, 257 F.3d 981, 987 (9th Cir. 2001). But even a cursory
comparison between this case and the facts of those cases reveals the majority opinion’s
flawed logic. In Ponce, a student brought to campus a private diary, which was written in
the first-person narrative, and showed its contents to a classmate. 508 F.3d at 766. The
diary detailed the plan of his “pseudo-Nazi” group to conduct coordinated “Columbine-style”
shootings at his school and at other schools in the district. Id. As the Ponce opinion explains:
       The notebook describes several incidents involving the pseudo-Nazi group,
       including one in which the author ordered his group “to brutally injure two
       homosexuals and seven colored” people and another in which the author
       describes punishing another student by setting his house on fire and “brutally
       murder[ing]” his dog. The notebook also details the group's plan to commit a
       “[C]olumbine shooting” attack on Montwood High School or a coordinated
       “shooting at all the [district's] schools at the same time.” At several points in
       the journal, the author expresses the feeling that his “anger has the best of
       [him]” and that “it will get to the point where [he] will no longer have control.”
       The author predicts that this outburst will occur on the day that his close
       friends at the school graduate.
Id. Likewise, in LaVine, a student brought to campus a poem written in the first person
describing how the narrator murdered without remorse 28 people at his school and which
ominously concluded with the narrator’s prediction that he “may strike again.” LaVine, 257
F.3d at 983–84.


                                              86
    Case: 12-60264       Document: 00513162565        Page: 87     Date Filed: 08/20/2015


                                      No. 12-60264

Disciplinary Committee meeting, one member of the committee provided the
following admonition to Bell:
       I would say censor your material. . . . Because you are good [at
       rapping], but everybody doesn’t really listen to that kind of stuff.
       So, if you want to get [] your message out to everybody, make it
       where everybody will listen to it. . . . You know what I’m saying?
       Censor that stuff. Don’t put all those bad words in it. . . . The bad
       words ain’t making it better. . . Sometimes you can make emotions
       with big words, not bad words. You know what I’m saying? . . . Big
       words, not bad words. Think about that when you write your next
       piece.
The school’s censorial focus on the “bad words” in Bell’s song can also be
gleaned from the transcript of the preliminary-injunction hearing:
       School Board Lawyer: You realized what you had done in
       publishing this song, while it may be, in your perception, an
       artistic endeavor, was filthy; and it was filled with words like fuck,
       correct?
       Bell: Yes, sir.
Further, although the majority opinion emphasizes Wildmon’s testimony that
Bell’s rap song allegedly scared him, the majority opinion refuses to
acknowledge that Rainey testified that he viewed the song as “just a rap” and
that “if [he] let it go, it will probably just die down.” In addition to ignoring
these material facts, the majority opinion likewise refuses to draw obvious
inferences from the record which further evince the fact that school officials
did not consider Bell’s song to be threatening in nature. For example, in sharp
contrast to other cases in which courts have upheld discipline for a student’s
purportedly “violent” speech, 22 nothing in the record reflects that school
officials ever contacted law enforcement about Bell’s song. To the contrary,
Bell’s principal drove him home that day, and he thereafter was allowed to


        See, e.g., Ponce, 508 F.3d at 767; Wynar v. Douglas Cnty. Sch. Dist., 728 F.3d 1062,
       22

1065–66 (9th Cir. 2013); LaVine, 257 F.3d at 985.
                                            87
    Case: 12-60264    Document: 00513162565      Page: 88   Date Filed: 08/20/2015


                                  No. 12-60264

return to classes. Later, when Bell was suspended pending the outcome of the
Disciplinary Committee hearing, he nevertheless was allowed to remain
unattended in the school commons for the remainder of the day.         These are
simply not the actions of school officials who seriously or reasonably believe a
student poses a threat of violence to school officials.
      Had the majority opinion properly reviewed all the relevant facts and
drawn the clear inferences therefrom, it would have been compelled to conclude
that the evidence here does not support a finding, as would be required by
Tinker, that a “substantial disruption” occurred or that school officials
reasonably could have “forecast” a substantial disruption as a result of Bell’s
rap. 393 U.S. at 514. As an initial matter, the evidence plainly shows that
there was no commotion, boisterous conduct, interruption of classes, or any
lack of order, discipline and decorum at the school, as a result of Bell’s posting
of his song on the Internet. Cf. Shanley, 462 F.2d at 970 (“Disruption in fact is
an important element for evaluating the reasonableness of a regulation
screening or punishing student expression.”).       In fact, at the preliminary
injunction hearing, Wildmon explained that his students “seem[ed] to act
normal” after Bell’s rap was released, and Rainey testified that most of the talk
amongst students had not been about Bell’s song but rather about his
suspension and transfer to alternative school. Aside from the single instance
when Wildmon requested a student play the song for him, there was no
evidence that any student played the song at school. Indeed, school computers
blocked Facebook, and cellphones were prohibited, which decreased the
likelihood that students could access the song on campus.          Further, Bell
testified that he never encouraged students or staff to listen to the song at
school, and there is no evidence to the contrary. Tellingly, when asked if she
could point to any disruption at the school as a result of Bell’s song, the

                                        88
    Case: 12-60264       Document: 00513162565         Page: 89     Date Filed: 08/20/2015


                                      No. 12-60264

superintendent referred only to the fact that the coaches said that they had
altered their “teaching styles” in order to avoid any appearance of initiating or
engaging in sexual relationships or harassment with female students. 23 Yet,
neither the superintendent nor the coaches described how this alleged change
in “teaching styles” had substantially harmed their ability to teach their
assigned courses. And, in any event, it is self-evident that a teacher’s effort to
avoid the appearance that he is engaging in sexual relationships with students
should be deemed a dictate of the classroom and not a disruption of it. 24 In
sum, even assuming arguendo that Tinker could be applied to Bell’s speech in
this case, the School Board failed to satisfy its burden under the “substantial-
disruption” framework.
       In reaching the opposite conclusion, however, the majority opinion
reasons that Bell’s “threatening, intimidating, and harassing language . . .
could be forecast by [school officials] to cause a substantial disruption.” See
Maj. Op. p. 31. But, the “evidence” that the majority opinion cites for this
conclusion is, at the very best, sorely lacking. For example, the majority
opinion emphasizes that Wildmon and some unnamed “third parties” 25
purportedly perceived Bell’s rap song as threatening. See Maj. Op. p. 31. Yet,


       23 For example, Wildmon testified: “I tried to make sure, you know, if I'm teaching,
and if I'm scanning the classroom, that I don't look in one area too long. I don't want to be
accused of, you know, staring at a girl or anything of that matter.” Rainey testified that he
no longer felt he could be as “hands on” with his female members of the track team, and thus
“sometimes I tell the boys to go and work with the girls.”

       24Even assuming arguendo these changes in the coaches’ teaching and coaching styles
could be classified as “disruptions,” the School Board has not presented any evidence to
support a finding that such disruptions were “substantial,” as required by Tinker.

       25During a seconds-long aside at the Disciplinary Committee hearing, Bell simply
alluded to such statements by third parties. Neither Bell nor anyone else provided any
details whatsoever about these third parties, nor did he specify whether he heard these
statements himself or via a third party.

                                             89
    Case: 12-60264    Document: 00513162565       Page: 90   Date Filed: 08/20/2015


                                  No. 12-60264

the majority opinion fails to apprehend that an individual’s perception of
speech is not necessarily tantamount to a rational assessment of that speech
nor a valid basis for concluding that such speech is “unprotected” under the
First Amendment. Indeed, regardless of how some individuals might view
Bell’s speech, no reasonable listener could perceive Bell’s lyrics as threats in
light of the particular context; nor did the particular listeners here. See United
States v. Jeffries, 692 F.3d 473, 480 (6th Cir. 2012) (“A reasonable listener
understands that a gangster growling ‘I’d like to sew your mouth shut’ to a
recalcitrant debtor carries a different connotation from the impression left
when a candidate uses those same words during a political debate. And a
reasonable listener knows that the words ‘I’ll tear your head off’ mean
something different when uttered by a professional football player from when
uttered by a serial killer.”). Critically, the speech at issue in this case occurred
in a rap song, a musical genre in which hyperbolic and violent language is
commonly used in order to convey emotion and meaning—not to make real
threats of violence. See, e.g., Andrea L. Dennis, Poetic (In)Justice? Rap Music
Lyrics as Art, Life, and Criminal Evidence, 31 Colum. J.L. and Arts 1, 22
(2007). Further, as detailed above, Bell is a long-aspiring rapper; he composed
the song in a professional studio; and he publically broadcast the song to raise
public awareness and to attract the attention of record labels. These crucial
contextual facts reveal that Bell’s song was just that: a song, authored by a
young and aspiring musical artist—not the calling card of a would-be killer.
The majority opinion therefore errs by relying upon unsubstantiated and
unreasonable beliefs that Bell’s song was “threatening” in order to support its
conclusion that the School Board satisfied its burden under Tinker. Accord
Cash, 585 F.3d at 221–22 (observing that school “[o]fficials must base their
decisions on fact, not intuition”) (internal quotation marks omitted).

                                        90
    Case: 12-60264      Document: 00513162565        Page: 91    Date Filed: 08/20/2015


                                    No. 12-60264

      For additional support that Tinker is satisfied, the majority opinion also
emphasizes the wording of the School Board’s Discipline-Administrative
Policy. See Maj. Op. p. 31. Specifically, the majority opinion derives meaning
from the parallels between Tinker’s “substantial disruption” framework and
the School Board’s decision to place the heading “SEVERE DISRUPTIONS”
above twenty-one different disciplinary “offenses,” one of which is the school’s
prohibition on “[h]arassment, intimidation, or threatening other students
and/or teachers.” Under the policy, other “severe disruptions” include, inter
alia, “stealing,” “cutting classes,” and “profanity, or vulgarity (to include acts,
gestures, or symbols directed at another person.)” According to the majority
opinion, this “policy demonstrates an awareness of Tinker’s substantial-
disruption standard, 26 and the policy’s violation can be used as evidence
supporting the reasonable forecast of a future substantial disruption.” The
majority opinion’s reasoning in this regard is flawed. As an initial matter, this
policy nowhere states that it applies to student conduct or speech that, like
Bell’s, occurs away from school or school-related activities. In this respect, the
policy is facially distinguishable from those on-campus policies in Morse and
Fraser to which the majority opinion analogizes.             Moreover, however, the
majority opinion’s logic is entirely circular. The very task before our court is
determining whether the School Board’s decision to discipline Bell under a
school policy comported with constitutional dictates. According to the majority
opinion, however, the School’s Board’s decision to discipline Bell under a school
policy is evidence that the punishment comported with constitutional dictates.
Contrary to the majority opinion’s assertions otherwise, this is prototypical
ipse dixit.


      26The majority opinion cites no evidence to substantiate that the somewhat parallel
language is anything more than a mere coincidence.
                                           91
    Case: 12-60264    Document: 00513162565       Page: 92   Date Filed: 08/20/2015


                                  No. 12-60264

                                        V.
      “[A] ‘function’ of free speech under our system of government is to invite
dispute. It may indeed best serve its high purpose when it induces a condition
of unrest, creates dissatisfaction with conditions as they are, or even stirs
people to anger.” Cox v. Louisiana, 379 U.S. 536, 551–52 (1965). By raising
awareness of high school athletic coaches’ sexual misconduct toward minor
female students, Taylor Bell’s rap song had this exact effect, and amongst those
most “stir[red] to anger” were Itawamba school officials. The First Amendment
prohibited Itawamba from expressing that anger by punishing Bell for the
content of his speech.      See Barnette, 319 U.S. at 637 (“The Fourteenth
Amendment . . . protects the citizen against the State itself and all of its
creatures—Boards of Education not excepted.”). “If there is a bedrock principle
underlying the First Amendment, it is that the government may not prohibit
the expression of an idea simply because society finds the idea itself offensive
or disagreeable.” Texas v. Johnson, 491 U.S. 397, 414 (1989). Indeed, “the
point of all speech protection . . . is to shield just those choices of content that
in someone’s eyes are misguided, or even hurtful.” Hurley, 515 U.S. at 574. The
majority opinion, however, forsakes its duty to uphold this most elementary
and important of our Constitution’s guarantees.
      In its conclusion, the majority opinion observes that the “mission” of
schools is “to educate.” Maj. Op. p. 32. Yet, the majority opinion fails to
apprehend the breadth of what an “education” encompasses. As the Supreme
Court has explained, “[t]he vigilant protection of constitutional freedoms is
nowhere more vital than in the community of American schools.” Shelton v.
Tucker, 364 U.S. 479, 487 (1960). Teachers are “charge[d] . . . with the task of
[i]mbuing their students with an understanding of our system of democracy.”
New Jersey v. T.L.O., 469 U.S. 325, 354 (1985) (Brennan, J., concurring in part

                                        92
   Case: 12-60264     Document: 00513162565     Page: 93   Date Filed: 08/20/2015


                                 No. 12-60264

and dissenting in part). “That they are educating the young for citizenship is
reason for scrupulous protection of Constitutional freedoms of the individual,
if we are not to strangle the free mind at its source and teach youth to discount
important principles of our government as mere platitudes.” Barnette, 319
U.S. at 637. “[E]ducation prepares individuals to be self-reliant and self-
sufficient participants in society.”   Wisconsin v. Yoder, 406 U.S. 205, 221
(1972). Accordingly, “students must always remain free to inquire, to study
and to evaluate, to gain new maturity and understanding; otherwise our
civilization will stagnate and die.” Sweezy v. New Hampshire, 354 U.S. 234,
250 (1957).
      Viewed in the light of these longstanding principles, Bell’s song was not
a disruption of school activities but rather was an effort to participate as a
citizen in our unique constitutional democracy by raising awareness of a
serious matter of public concern. Yet, rather than commending Bell’s efforts,
the Itawamba County School Board punished him for the content of his speech,
in effect teaching Bell that the First Amendment does not protect students who
challenge those in power. The majority opinion teaches that same mistaken
lesson to all the children in our Circuit. Indeed, in concluding that the First
Amendment officially condones Bell’s censoring and punishment by the School
Board, instead of safeguarding his freedom of speech, the majority opinion
undermines the rights of all students and adults to both speak and receive
speech on matters of public concern through the Internet.
      For these reasons, I respectfully and earnestly dissent.




                                       93
    Case: 12-60264        Document: 00513162565          Page: 94      Date Filed: 08/20/2015


                                        No. 12-60264

EDWARD C. PRADO, Circuit Judge, dissenting:
       I agree with Judge Dennis’s dissent that Bell’s rap song constitutes
expressive speech protected by the First Amendment and that the school’s
discipline for that speech violated the First Amendment under existing
Supreme Court precedent. I therefore respectfully dissent and join Judge
Dennis’s dissent in part. 1
       I write separately because off-campus online student speech is a poor fit
for the current strictures of First Amendment doctrine, which developed from
restrictions on other media, and I hope that the Supreme Court will soon give
courts the necessary guidance to resolve these difficult cases. See David L.
Hudson, Jr., The First Amendment: Freedom of Speech § 7:6 (2012) (“[T]he next
frontier in student speech that the U.S. Supreme Court will explore is online
speech.”). This issue has divided the circuits and state supreme courts. Some
have concluded that the Tinker standard categorically does not apply to online
off-campus speech. See J.S. ex rel. Snyder v. Blue Mountain Sch. Dist., 650 F.3d
915, 937 (3d Cir. 2011) (en banc) (Smith, J., concurring) (noting that “[l]ower
courts . . . are divided on whether Tinker’s substantial-disruption test governs
students’ off-campus expression”); see also Thomas v. Bd. of Ed., Granville


       1 I do not join Part I of Judge Dennis’s dissent. Unlike the dissent, I would conclude
that speech is presumptively protected by the First Amendment unless it fits within a specific
category of unprotected speech—regardless of the subject matter of the speech. Thus, I would
not extend the doctrinal distinction between private speech and speech on a matter of public
concern from the torts and public-employment contexts into the student-speech context.
       I also do not join Part II(B) of the dissent. I agree with the dissent’s larger point that
the majority opinion’s standard is vague and will prove difficult to apply; however, I am not
as sure as the dissent that the Supreme Court’s 1997 decision in Reno v. American Civil
Liberties Union, 521 U.S. 844 (1997), remains indicative of how the Court would resolve this
case today. The Internet has changed dramatically since 1997, so much so that I wonder
whether the Court’s views on online student speech have evolved to take into account the
potential for harm that simply did not exist to the same degree when Reno was decided
eighteen years ago. See, e.g., J.S. v. Bethlehem Area Sch. Dist., 807 A.2d 847, 863 (Pa. 2002)
(observing that “the advent of the Internet has complicated analysis of restrictions on
speech”).
                                              94
   Case: 12-60264     Document: 00513162565     Page: 95   Date Filed: 08/20/2015


                                 No. 12-60264

Cent. Sch. Dist., 607 F.2d 1043, 1053 n.18 (2d Cir. 1979) (“[W]e believe that
[the] power [to regulate expression] is denied to public school officials when
they seek to punish off-campus expression simply because they reasonably
foresee that in-school distribution may result.”). Some courts have assumed
without deciding that Tinker applies. See, e.g., J.S., 650 F.3d at 928–31
(majority op.). And some courts have held that Tinker applies to online off-
campus speech if “it was foreseeable . . . [that the] conduct would reach the
school via computers, smartphones, and other electronic devices,” Kowalski v.
Berkeley Cnty. Schs., 652 F.3d 565, 574 (4th Cir. 2011), or if there is a
“sufficient nexus between the website and the school campus to consider the
speech as occurring on campus,” J.S. v. Bethlehem Area Sch. Dist., 807 A.2d
847, 865 (Pa. 2002). I am unaware of a circuit or state supreme court going as
far as the majority in this case and holding that threatening, harassing, or
intimidating online speech that occurred purely off campus may be prohibited
or punished. The majority’s holding appears to depart from the other, already
divided circuits in yet another direction.
      Bell’s speech does not fit within the currently established, narrow
categories of unprotected speech, and I would wait for the Supreme Court to
act before exempting a new category of speech from First Amendment
protection. As we previously stated in Porter v. Ascension Parish School Board,
the Tinker standard only applies to substantially disruptive “student speech
on the school premises.” 393 F.3d 608, 615 (5th Cir. 2004) (emphasis added)
(internal quotation marks omitted); see also id. at 615 n. 22 (criticizing other
courts for “[r]efusing to differentiate between student speech taking place on-
campus and speech taking place off-campus”). Schools officials may also punish
speech that advocates illegal drug use and that takes place at off-campus
school-sanctioned activities during school hours. Morse v. Frederick, 551 U.S.
95
   Case: 12-60264     Document: 00513162565     Page: 96   Date Filed: 08/20/2015


                                 No. 12-60264

393, 400–01 (2007) (citing Porter, 393 F.3d at 615 n.22); see also id. at 425
(Alito, J., concurring) (reasoning that the location of the speech matters and
that, “due to the special features of the school environment, school officials
must have greater authority to intervene before speech leads to violence”). But
this exception does not apply to purely off-campus speech. See id. at 405
(majority op.) (“Had Fraser delivered the same speech in a public forum outside
the school context, it would have been protected.”).
      Moreover, Bell’s speech does not fall within the First Amendment
exception we have previously recognized for student speech that threatens
“violence bearing the stamp of a well-known pattern of recent historic activity:
mass, systematic school-shootings in the style that has become painfully
familiar in the United States.” Ponce v. Socorro Indep. Sch. Dist., 508 F.3d 765,
770–71 (5th Cir. 2007) (emphasis added). Indeed, in Ponce, we emphasized the
narrow scope of this exception, concluding that this exception does not include
“threats of violence to individual teachers[, which should be] analyzed under
Tinker” or not at all, id. at 771 n.2 (emphasis added), meaning that threatening
language about an individual teacher is not within the Morse exception and
may be punished only if it is either “on school premises” within the meaning of
Tinker, Porter, 393 F.3d at 615, or if it constitutes a true threat. We reasoned:
“Such threats [to teachers], because they are relatively discrete in scope and
directed at adults, do not amount to the heightened level of harm that was the
focus of both the majority opinion and Justice Alito’s concurring opinion in
Morse.” Ponce, 508 F.3d at 771 n.2 (citing Boim v. Fulton Cnty. Sch. Dist., 494
F.3d 978 (11th Cir. 2007); Wisniewski v. Bd. of Educ. of the Weedsport Cent.
Sch. Dist., 494 F.3d 34 (2d Cir. 2007)). “The harm of a mass school shooting is,
by contrast, so devastating and so particular to schools that Morse analysis is
appropriate.” Id. (emphasis added).

                                       96
   Case: 12-60264     Document: 00513162565     Page: 97   Date Filed: 08/20/2015


                                 No. 12-60264

      In this case, Bell’s rap song was performed and broadcasted entirely off-
campus, and the song described violence directed at individual teachers—not
a Columbine-type mass school shooting. Therefore, Bell’s rap does not fall
within the Tinker or the Morse categories of unprotected speech under our
Circuit’s decisions in Porter and Ponce. Further, in the context of expressive
rap music protesting the sexual misconduct of faculty members, no reasonable
juror could conclude that Bell’s rap lyrics constituted a “true threat.” See
Virginia v. Black, 538 U.S. 343, 359 (2003) (“‘True threats’ encompass [only]
those statements where the speaker means to communicate a serious
expression of an intent to commit an act of unlawful violence to a particular
individual or group of individuals.”). Therefore, I would reverse the district
court and render judgment for Bell.
      I therefore agree with Judge Dennis’s dissent that our Circuit should
hesitate before carving out a new category of unprotected speech.
      Even so, I share the majority opinion’s concern about the potentially
harmful impact of off-campus online speech on the on-campus lives of students.
The ever-increasing encroachment of off-campus online and social-media
speech into the campus, classroom, and lives of school students cannot be
overstated. See Kowalski, 652 F.3d at 567–69, 571 (confronting a situation in
which one high-school student created a webpage dedicated to spreading
rumors about the sexually transmitted disease of another student and her
supposed sexual promiscuity, thereby “singl[ing] out [that student] for
harassment, bullying and intimidation”). Ultimately, the difficult issues of off-
campus online speech will need to be addressed by the Supreme Court.
      For the foregoing reasons, I respectfully dissent.




                                       97
    Case: 12-60264      Document: 00513162565         Page: 98    Date Filed: 08/20/2015


                                     No. 12-60264

HAYNES, Circuit Judge, dissenting in part:
      I respectfully dissent from the portion of the majority opinion affirming
the district court’s grant of summary judgment in favor of the School Board on
Bell’s claim. 1 I conclude that the majority opinion greatly and unnecessarily
expands Tinker to the detriment of Bell’s First Amendment rights. I would
reverse the district court’s grant of summary judgment to the School Board and
remand for further proceedings on those matters for substantially the same
reasons set forth in Section III of the original panel majority opinion. See Bell,
774 F.3d at 290–303.




      1 Credibility and inferences matter here, so I would not reverse the denial of Bell’s
summary judgment motion.
                                            98
    Case: 12-60264       Document: 00513162565          Page: 99     Date Filed: 08/20/2015


                                       No. 12-60264

JAMES E. GRAVES, JR., Circuit Judge, dissenting:
       I join Judge Dennis’s dissenting opinion. Like Judge Dennis, my view is
that the Tinker framework was not intended to apply to off-campus speech. I
recognize, however, that current technology serves to significantly blur the
lines between on-campus and off-campus speech.                     In the light of this
undeniable reality, and in the alternative, I would apply a modified Tinker
standard to off-campus speech. My Tinker-Bell standard would begin with the
Tinker substantial disruption test. See Tinker v. Des Moines Indep. Cmty. Sch.
Dist., 393 U.S. 503 (1969); see also Shanley v. Ne. Indep. Sch. Dist., 462 F.2d
960 (5th Cir. 1972). It would further include a nexus prong that is derived
most significantly from the Fourth Circuit’s nexus test in Kowalski v. Berkeley
County Schools, 652 F.3d 565 (4th Cir. 2011).                  The nexus prong would
incorporate the important factors, considered by other appellate courts, of
foreseeability and the speech’s predominant message.
       This standard would protect the First Amendment rights of students to
engage in free expression off campus, while also recognizing that school
officials should have some ability, under very limited circumstances, to
discipline students for off-campus speech. Mindful of these core principles and
concerns, I would apply the following test.
       In order for a school to discipline a student for off-campus
       speech, the school must:
           (1) provide evidence of facts which might reasonably have
               led school authorities to forecast a substantial disruption
               OR evidence of an actual, substantial disruption; 1 AND
           (2) demonstrate a sufficient nexus between the speech and
               the school’s pedagogical interests that would justify the

       1  Tinker, 393 U.S. at 509, 513–14; see also Shanley, 462 F.2d at 974 (“We emphasize .
. . that there must be demonstrable factors that would give rise to any reasonable forecast by
the school administration of ‘substantial and material’ disruption of school activities before
expression may be constitutionally restrained.”).


                                             99
    Case: 12-60264       Document: 00513162565           Page: 100     Date Filed: 08/20/2015


                                        No. 12-60264

              school’s discipline of the student. 2 In this regard, I would
              consider three non-exclusive factors:
                 a. whether the speech could reasonably be expected
                    to reach the school environment. 3
                 b. whether the school’s interest as trustee of student
                    well-being 4 outweighs the interest of respecting
                    the traditional parental role 5 in disciplining a
                    student for off-campus speech . . .
                        i. giving particular weight to evidence,
                           experiential or otherwise (like the bullying
                           research in the Fourth Circuit’s Kowalski
                           decision), 6 which indicates that particular
                           off-campus speech has a unique and proven
                           adverse impact on students and the campus
                           environment.
                 c. whether the predominant message of the student’s
                    speech is entitled to heightened protection. 7




       2  See Kowalski, 652 F.3d at 573 (“There is surely a limit to the scope of a high school’s
interest in the order, safety, and well-being of its students when the speech at issue originates
outside the schoolhouse gate. But we need not fully define that limit here, as we are satisfied
that the nexus of [the student’s] speech to [the high school’s] pedagogical interests was
sufficiently strong to justify the action taken by school officials in carrying out their role as
the trustees of the student body’s well-being.”).
        3 See Wisniewski v. Bd. of Educ., 494 F.3d 34, 38–39 (2d Cir. 2007), cert. denied, 128
S. Ct. 1741 (2008) (expanding the reach of Tinker to include off-campus speech that is
reasonably foreseeable to “come to the attention of school authorities”); Doninger v. Niehoff,
527 F.3d 41, 50 (2d Cir. 2008) (applying Tinker to off-campus speech where the speech is
reasonably foreseeable to reach the school property); D.J.M. v. Hannibal Pub. Sch. Dist., 647
F.3d 754, 766 (8th Cir. 2011) (same, where speech was reasonably foreseeable to be brought
to the attention of school authorities).
        4 See Kowalski, 652 F.3d at 573.
        5 Our court has held in high regard the traditional role of parents to discipline their

children off campus. See Shanley, 462 F.2d at 964 (“It should have come as a shock to the
parents of five high school seniors . . . that their elected school board had assumed suzerainty
over their children before and after school, off school grounds, and with regard to their
children’s rights of expressing their thoughts.”); id. at 966 (explaining that the parents filed
the lawsuit in “objecti[on] to the school board’s bootstrap transmogrification into Super-
Parent”).
        6 Kowalski, 652 F.3d at 572.
        7 See Section I of Judge Dennis’s dissenting opinion; see also Bell v. Itawamba Cnty.

Sch. Bd., 774 F.3d 280, 299 n.46 (5th Cir. 2014), rev’d en banc.


                                              100
   Case: 12-60264    Document: 00513162565      Page: 101   Date Filed: 08/20/2015


                                 No. 12-60264

In my view, if this test were applied to the facts of this case, the school’s
discipline of Bell would clearly fail. For this additional, alternative reason, I
dissent.




                                      101